Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 1 of 117 PageID #: 27977
                                                                           1


     1                    IN THE UNITED STATES DISTRICT COURT

     2                      FOR THE DISTRICT OF DELAWARE

     3

     4     IN RE: CHANBOND LLC,                 )
           PATENT LITIGATION                    ) C.A. No. 15-842-RGA
     5                                          )

     6                                          J. Caleb Boggs Courthouse
                                                844 North King Street
     7                                          Wilmington, Delaware

     8                                          Monday, November 25, 2019
                                                3:37 p.m.
     9                                          Oral Argument

    10     BEFORE:   THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.

    11     APPEARANCES:

    12                    BAYARD, P.A.
                          BY: STEPHEN B. BRAUERMAN, ESQUIRE
    13
                                     -and-
    14
                          MISHCON DE REYA NEW YORK LLP
    15                    BY: ROBERT WHITMAN, ESQUIRE
                          BY: MICHAEL DeVINCENZO, ESQUIRE
    16                    BY: ANDREA PACELLI, ESQUIRE
                          BY: JOHN F. PETRSORIC, ESQUIRE
    17
                                                For the Plaintiff
    18
                          MORRIS NICHOLS ARSHT & TUNNELL LLP
    19                    BY: JENNIFER YING, ESQUIRE

    20                               -and-

    21                    RICHARDS LAYTON & FINGER, P.A.
                          BY: KELLY E. FARNAN, ESQUIRE
    22
                                     -and-
    23

    24

    25
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 2 of 117 PageID #: 27978
                                                                           2


     1     APPEARANCES CONTINUED:

     2                   WINSTON & STRAWN LLP
                         BY: DAVID P. ENZMINGER, ESQUIRE
     3                   BY: KRISHNAN PADMANABHAN, ESQUIRE
                         BY: JONATHAN E. RETSKY, ESQUIRE
     4                   BY: JAMES C. LIN, ESQUIRE
                         BY: MICHAEL L. BRODY, ESQUIRE
     5
                                      -and-
     6
                         ARNOLD & PORTER KAYE SCHOLER LLP
     7                   BY: DANIEL L. REISNER, ESQUIRE

     8                                            For the Defendants

     9
                                      ***   PROCEEDINGS   ***
    10

    11                   DEPUTY CLERK:      All rise.

    12                   THE COURT:    All right.    Everyone can be seated.

    13                   These are the arguments in relation to various

    14     motions that have been filed in ChanBond versus Atlantic

    15     Broadband Group, Number 15-842 plus 12 other cases or so.

    16                   Can we, I guess, have Mr. Brauerman, who is here

    17     from your side that's likely to say anything?

    18                   MR. BRAUERMAN:       Thank you, Your Honor.    Good

    19     afternoon.    I'm joined at counsel table by Robert Whitman,

    20     Michael DeVincenzo, Andrea Pacelli, and they are the three

    21     likely to speak.

    22                   The other two counsel present are Dominick

    23     Vitaliano, the paralegal who will be operating our

    24     power-point system, and John Petrsoric.

    25                   I just wanted to take one moment, Your Honor, to
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 3 of 117 PageID #: 27979
                                                                           3


     1     introduce the inventors who are seated in the first row,

     2     Robert Stine, Richard Snyder, and Earl Hennenhoefer.

     3                    THE COURT:   Thank you, Mr. Brauerman.

     4                    All right, Ms. Ying.    Oh, I guess you have lots

     5     of different people here.

     6                    MS. YING:    Yeah.   Good afternoon, Your Honor.

     7     Jennifer Ying from Morris Nichols on behalf of the

     8     defendants.    With me at counsel table this afternoon, I have

     9     David Enzminger, Krishnan Padmanabhan, Jonathan Retsky.

    10     Behind him is James Lin.

    11                    And then we have a couple folks in the back as

    12     well.   We have Michael Brody, and then we have Daniel

    13     Reisner, and then we have Kelly Farnan.

    14                    THE COURT:   All right.

    15                    MS. YING:    I also have a bunch of in-house

    16     representatives that I'm happy to introduce to the Court.

    17                    THE COURT:   Yes.

    18                    MS. YING:    We have Seth Kramer from Comcast.

    19     Dan Boglioli from Charter.      Rebecca Baneman from

    20     Cablevision.    Peter Witty from Cable One.

    21                    THE COURT:   All right.    And Mr. Witty has been

    22     observing for a while now.

    23                    Okay.   First off, sorry that we're starting

    24     late.   I had allotted or my staff allotted two hours.          I

    25     intend to give you your two hours.        I may even take a short
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 4 of 117 PageID #: 27980
                                                                           4


     1     break in the middle depending.

     2                    Have you talked to each other about what order

     3     it makes sense to do this and whether, in fact, you want to

     4     argue all of these, or just some of these, or what?

     5                    MR. ENZMINGER:   Your Honor, we have not talked.

     6     I would recommend we start with the dispositive motions, the

     7     non-infringement motion which is dispositive of all the

     8     issues.

     9                    MR. WHITMAN:   Your Honor, I think if you look at

    10     this, even the non-infringement arguments are only directed

    11     to some patents here and there.       I'm not sure it's really

    12     dispositive.    I would suggest we would start with -- we're

    13     the plaintiffs, start with our motion, our Daubert on the

    14     expert, for example.

    15                    THE COURT:   So the two summary judgment motions,

    16     they're actually both the defendants; right?

    17                    MR. WHITMAN:   Yes.

    18                    THE COURT:   All right.    Well, I think I would

    19     rather start with the summary judgment motions.          I don't

    20     think we're going to get too far on them, but nevertheless,

    21     why don't we start with them.

    22                    All right.

    23                    MR. WHITMAN:   Thank you, Your Honor.

    24                    THE COURT:   So Mr. Enzminger, you want to start

    25     with non-infringement or written description?
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 5 of 117 PageID #: 27981
                                                                           5


     1                   MR. ENZMINGER:    Mr. Padmanabhan will be handling

     2     the non-infringement.

     3                   THE COURT:    Okay.

     4                   MR. PADMANABHAN:      Good afternoon, Your Honor.

     5                   THE COURT:    Good afternoon.

     6                   MR. PADMANABHAN:      Krishnan Padmanabhan on behalf

     7     of defendants.

     8                   THE COURT:    Go ahead.

     9                   MR. PADMANABHAN:      Thank you, Your Honor.     So

    10     we'd like to start off with defendants' motions for summary

    11     judgment of non-infringement.

    12                   THE COURT:    You know what, because you have so

    13     many different motions, I only brought out three of the

    14     five.   So just hold everything for one minute.

    15                   MR. PADMANABHAN:      Yes, Your Honor.

    16                   (Recess was taken.)

    17                   THE COURT:    All right.    I'm ready.

    18                   MR. PADMANABHAN:      Thank you, Your Honor.

    19                   THE COURT:    I will say I did read all of these

    20     motions and briefing, but of course, one of the things is

    21     that it tends to get all jumbled up in my head.          So, but say

    22     what you need to say and --

    23                   MR. PADMANABHAN:      Thank you.

    24                   THE COURT:    -- I'll tell you if you're telling

    25     me stuff that's too basic, but I doubt it.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 6 of 117 PageID #: 27982
                                                                           6


     1                   MR. PADMANABHAN:      Thank you, Your Honor.     We

     2     appreciate that.

     3                   So let me start by saying that in order to help

     4     focus the issues, defendants are presenting two specific

     5     non-infringement arguments that we think are key that I

     6     think are going to clarify a lot.        Contrary to what

     7     Mr. Whitman said, they actually do address all of the

     8     asserted claims between these two arguments.

     9                   The first argument we're going to address is we

    10     have lovingly called it the when argument.         But if you look

    11     at the whole phrase, distribute the digital information when

    12     the information throughput exceeds the capacity of the

    13     channel, and that hits 13 out of 14 asserted claims, and

    14     importantly hits every claim in which ChanBond has accessed

    15     no damages.

    16                   The second argument, the combiner argument

    17     hits -- I see your face.      There's one claim, Claim 14 of the

    18     '822 for which they haven't really assessed any damages

    19     number.

    20                   THE COURT:    Okay.

    21                   MR. PADMANABHAN:      The second argument is the

    22     combined argument, and that addresses 12 out of the 14

    23     asserted claims.     And between the two arguments, they

    24     address all 14 of the asserted claims.

    25                   So the first argument is distribute the digital
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 7 of 117 PageID #: 27983
                                                                           7


     1     information across at least two separate RF channels when

     2     the information throughput exceeds the capacity of a single

     3     RF channel.    As I said, this hits all the claims of the '679

     4     and the '565.

     5                   And looking at the claim in claim 12 of the '679

     6     is representative.     Element F has got the key language.

     7     It's the limitation that starts a modulator, and you see it

     8     says that a modulator configured to distribute the digital

     9     information, so on and so forth.

    10                   Importantly, there are two limitations above

    11     there that tie in, a second input that receives digital data

    12     and traffic sensor configured to measure that digital data.

    13     And claim 1 of the '565 mirrors that language.          So if you

    14     break down the limitations, it's pretty straightforward.

    15                   There's three parts to it.       First, you've got to

    16     receive a digital stream containing digital information.

    17     Second, you've got to measure the information throughput of

    18     that digital information.      And third, you've got to

    19     distribute that digital information across at least two

    20     separate RF channels when the traffic information indicates

    21     that that information throughput is more than the capacity

    22     of a single channel.     When you've got more than you can fit

    23     on one channel, then you distribute across multiple

    24     channels.

    25                   And that's reflected in the specification.         The
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 8 of 117 PageID #: 27984
                                                                           8


     1     specification says -- this is at Column 9, Line 45, the

     2     signal entering the modulator bank is preferably measured by

     3     a traffic sensor 412 to determine if the information volume

     4     is greater than the normal capacity of, for example, a

     5     single modulator.     If the volume is greater, the DSP 420

     6     will, in turn, direct the incoming data to as many

     7     modulators as necessary to modulate all the data from the

     8     combiner.

     9                   So the patent teaches a system that's going to

    10     use as many channels or as necessary.        When you go above

    11     one, then you distribute across multiple channels.          And

    12     that's borne out in the figures as well.

    13                   THE COURT:    To cut to the chase here --

    14                   MR. PADMANABHAN:     Yeah.

    15                   THE COURT:    -- the argument here is about the

    16     when, in the sense of your position is that the streams or

    17     whatever are distributed over multiple channels basically,

    18     as a matter of system design, regardless of how much

    19     information there is.

    20                   And their counter is not really, I think,

    21     arguing too much with how they say it's designed, but they

    22     say the way that it's designed meets the claim limitation.

    23     I mean, isn't that the heart of it?

    24                   MR. PADMANABHAN:     That's close, Your Honor.      So

    25     there is -- yes, although why they say the system is
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 9 of 117 PageID #: 27985
                                                                           9


     1     supposedly designed only to satisfy the limitation requires

     2     you to stretch the language quite a bit, and we'll get into

     3     that.

     4                   I think Your Honor's cut to the heart of it, so

     5     why don't I skip ahead a couple of slides and get to the

     6     crux of it and explain how our system works, how our

     7     products, the accused devices work, and I think it will

     8     provide the context that will be helpful.

     9                   THE COURT:    Okay.

    10                   MR. PADMANABHAN:      So there's claim construction

    11     here.    I don't think there's any real issue, but when has

    12     been agreed by the parties as in the event that/if.

    13                   And Dr. Nettles, their expert, confirms this

    14     much.    They've said as much to the PTAB.       There's no

    15     dispute.

    16                   Now, what does this mean?      How does the patented

    17     invention work?     Well, if the throughput or if the maximum

    18     capacity of single channel is 40 megabits per second, the

    19     patented invention is going to fill up that first channel

    20     before it then distributes data across multiple channels.

    21     Right.

    22                   Our accused devices never do that.        There's no

    23     conditional clause.     They always distribute data across

    24     multiple channels regardless of how little information

    25     throughput or how much information throughput.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 10 of 117 PageID #: 27986
                                                                           10


     1                   And there's two good pieces of evidence that

     2     help support that.      The first is so this is an accused

     3     device.    Okay.   This is a cable modem that's accused in this

     4     case.   This will start using multiple channels from the

     5     moment you plug it in.

     6                   The second is you'll see there's data produced

     7     in the case that shows regardless of how low or how high the

     8     information throughput is, the data is going to get

     9     distributed across multiple channels.         Okay.   So let's go

    10     through it real fast.      So when is the decision to distribute

    11     data across multiple channels made for the accused devices?

    12     The moment you plug it in.

    13                   So the accused cable modems, a subscriber will

    14     plug it into the wall.      The device will identify itself to

    15     the network, say Hey, I'm here.        I'd like to join.     And the

    16     equipment in the cloud, CMTS, is going to say, Here are the

    17     multiple channels on which you will receive data and

    18     transmit data.     And the data will get distributed across

    19     those channels from that moment forward for all the

    20     transmissions to and from that cable modem.

    21                   And it's always on regardless of how much

    22     throughput you have.      Ten megabits per second, for example,

    23     this is actual test data produced in the case.          For a

    24     transmission of ten megabits per second, far below the

    25     capacity of single channel of 40 megabits per second, the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 11 of 117 PageID #: 27987
                                                                           11


     1     data is distributed across multiple channels.

     2                   Now, the key is the word distributed, Your

     3     Honor.    It's distributed across those channels no matter

     4     what.

     5                   Now, ChanBond's expert doesn't agree.         We asked

     6     him during his deposition.       "The accused CMTSes will

     7     distribute data across the channels that are bonded

     8     regardless of whether information throughput exceeds the

     9     capacity or not.     Do you recall that discussion?"

    10                   "If the premise is that different channels will

    11     be used even for a low rate of traffic, I don't disagree

    12     with that."

    13                   "Do you disagree that different channels will be

    14     used even when the information throughput does not exceed

    15     the capacity of a channel?"

    16                   "That is what I meant by low rate channels."

    17                   So we don't have a dispute about the facts.

    18     I'll keep going because I think Your Honor gets the point.

    19                   Now, how is it that our products work?         How do

    20     the accused devices work?

    21                   Well, instead of filling up a first channel and

    22     then deciding to distribute data across multiple channels as

    23     the amount of information throughput increases, the amount

    24     of information throughput across each of those individual

    25     channels will increase.      The data gets spread across the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 12 of 117 PageID #: 27988
                                                                           12


     1     channels.

     2                   So that causal condition in the claim, the

     3     decision to distribute data across multiple channels doesn't

     4     occur based on information throughput.         It will always

     5     happen.

     6                   So here's a side by side.

     7                   THE COURT:    So my impression is that, like I

     8     said, I don't think they necessarily disagree with what

     9     you've said so far.      And so maybe that's the way it works

    10     most of the time or even all of the time, but that all

    11     that's required here is that they be configured to work so

    12     that the when condition is met.        And that if that situation

    13     arose, it is configured to do that; right?

    14                   MR. PADMANABHAN:     That would eviscerate the

    15     limitation, Your Honor.      If saying you do something all the

    16     time would satisfy the limitation, then it happens, you

    17     know.

    18                   THE COURT:    But the limitation is configured to,

    19     not that it actually does it; right?

    20                   MR. PADMANABHAN:     Well, so the cases we cite

    21     show that when a device is configured to or it's intended to

    22     operate a certain way, you've got a causal limitation like

    23     when.    That means that there's going to be a change in the

    24     state.    It can't -- otherwise, it doesn't make any sense.

    25     If it's configured to distribute data across multiple
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 13 of 117 PageID #: 27989
                                                                           13


     1     channels when I decide I'm going to wake up to get to the

     2     gym at 6:00 in the morning, it just has no relationship to

     3     information throughput.

     4                   THE COURT:    Okay.

     5                   MR. PADMANABHAN:      So what they're going to tell

     6     you, Your Honor, is that --

     7                   THE COURT:    Well, instead of that, why don't we

     8     let them tell me what they're going to tell me --

     9                   MR. PADMANABHAN:      Okay.   That's great.

    10                   THE COURT:    -- and you can respond to that.

    11                   MR. PADMANABHAN:      Sure.   Okay.

    12                   THE COURT:    Okay.   All right.

    13                   Go ahead, Mr. Whitman.

    14                   MR. WHITMAN:     Thank you, Your Honor.

    15                   MR. PADMANABHAN:      Sorry, Your Honor.     If I could

    16     just approach to hand you these slides?

    17                   THE COURT:    That's all right.       Yes, Mr. Whitman.

    18                   MR. WHITMAN:     Thank you, Your Honor.      And I

    19     think that we did get to an issue here that I think is

    20     critical.

    21                   So what defendants are arguing is that their

    22     devices are configured to use multiple channels as soon as

    23     they're turned on.      The issue is not if they're configured

    24     to use.    We know they're going to use them.        So they have to

    25     be configured to use multiple channels.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 14 of 117 PageID #: 27990
                                                                           14


     1                   The claims ask:     What happens when the

     2     information throughput of a channel is exceeded?           At that

     3     moment, does the device adopt another channel?

     4                   Dr. Nettles, ChanBond's expert, explains that's

     5     exactly what happens.      There is a trigger.      There is a

     6     causal effect that if an information throughput of a channel

     7     is exceeded, the devices always use another channel at that

     8     point.

     9                   THE COURT:     And his basis for saying that, is

    10     that like reading source code or what?

    11                   MR. WHITMAN:     Yeah.   So he went through all the

    12     technical documents and explained it in great detail, and

    13     I'll step through it.      I actually think -- well, we can

    14     start with the claim.      It's important here in the claims.

    15                   So we see a modulated unit -- modulator unit

    16     configured to distribute the digital information contained

    17     in the stream across two separate RF channels, and it does

    18     that.    It triggers this.     The trigger is distribution.

    19                   When do we use two channels?       The trigger is we

    20     do that when the traffic information indicates that the

    21     information throughput of the digital information exceeds an

    22     information capacity of a single RF channel.          Counsel has

    23     never explained here what did their devices do when the

    24     capacity of a channel is exceeded.

    25                   That's what the claims are asking.        That's what
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 15 of 117 PageID #: 27991
                                                                           15


     1     Dr. Nettles explained.      He pointed to almost 2,000 pages of

     2     expert reports.     He did it in detail.

     3                   So I'm going to take an example.        This is a

     4     downstream scenario.      Somebody sitting at home clicking to

     5     download content from the Internet, could be a Netflix

     6     video, could be an email.       The information comes down

     7     through a CMTS.     It goes to that person's cable modem over

     8     one or more channels, and that's the issue here.

     9                   So it's helpful to look at the -- this is how it

    10     was done before the invention.        This is called DOCSIS 2.0.

    11     So this is a block diagram of a CMTS.         The person is sitting

    12     underneath this DOCSIS 2.0 cable modem below.

    13                   The way DOCSIS 2.0 worked, it could only connect

    14     to one channel at a time.       So it's connected to Channel 2 of

    15     the CMTS.    We see now it's a low data rate situation.         We're

    16     never going to exceed the capacity of the channel.

    17                   Even back then, the capacity of a channel was

    18     about 38 megabits per second.       So if he's trying to download

    19     some emails, all these -- so you have Channel 1.           There's a

    20     channel queue associated with it.        That green box is a

    21     modulator.    That's where the data is going to go out.

    22                   So we see, for example, he clicks on an email.

    23     The email comes in.      It's modulated out at Channel 2 at

    24     about 38 megabits per second.       It's a low data rate.      That

    25     packet is long gone before the next packet comes in.           It
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 16 of 117 PageID #: 27992
                                                                           16


     1     comes in Channel 2.      It's modulated out.

     2                   So if we switch now to the high data rate

     3     situation where now a person using a DOCSYS 2.0 old cable

     4     modems trying to download a very large burst from the

     5     Internet, Netflix video, for example.         First packet comes

     6     in.   It's queued up at Channel 2.       The next packet comes in

     7     very quickly, more than 38 megabits per second.

     8                   Before Channel 2 can modulate out that first

     9     packet, the second packet comes in.        It's queued behind the

    10     first packet.     They all modulate out at 38 megabits per

    11     second.    You're basically capped at 38 megabits per second.

    12                   The person sitting using the DOCSIS 2.0 modem

    13     has throttled the 38 megabits per second.         That's all he's

    14     going to get.

    15                   We switch to DOCSIS 3.0.       The big change here is

    16     the DOCSIS 3.0 modem can now connect to multiple channels.

    17     So here it's depicted as connected to four channels at the

    18     CMTS.   This is how the accused devices work.         This is how

    19     Dr. Nettles explained.

    20                   Same situation.     The person clicks on a high

    21     data rate burst, a Netflix video, for example.          The first

    22     packet comes in.     It's queued up on Channel 2.       It starts to

    23     get modulated out at 38 megabits per second.          Packets keep

    24     coming in.    They're coming in faster than 38 megabits per

    25     second.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 17 of 117 PageID #: 27993
                                                                           17


     1                    What happens in the accused device?       Next packet

     2     comes in, the CMTS says, Okay, we have a problem.             The first

     3     packet is in Channel 2. It has been modulated out.

     4     Channel 2 is working at 38 megabits per second trying to get

     5     that packet out, but it can't.

     6                    So the device now knows that the incoming

     7     traffic has exceeded the capacity of Channel 2.          So

     8     Dr.   Nettles explained, this is the trigger.         That next

     9     packet will never go to Channel 2.        The CMTS is going to

    10     make a decision and say, Channel 2 is over its capacity.

    11     It's working at 38 megabits per second.         It can't send

    12     anything.     If you just take that packet and put it behind

    13     the one in Channel 2, it's going to get stuck at 38 megabits

    14     per second.

    15                    We don't want to do that.      We want to switch,

    16     send it out to Channel 3.       They both get modulated out in

    17     parallel over two channels.       You've effectively doubled your

    18     data rate now.

    19                    So now you're transmitting at 76 megabits per

    20     second instead of 38 megabits per second.         That's exactly

    21     what the accused products do.       That's why they infringe.

    22     That's the trigger.      Dr. Nettles explained this.

    23                    THE COURT:   And just to go back to your last --

    24     yeah.   So even in this scenario, if the little yellow

    25     rectangle on Channel 2 is there, and let's say it's going
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 18 of 117 PageID #: 27994
                                                                           18


     1     ten megabits or whatever kind of data rate you have, isn't

     2     the system going to send the next one to Channel 3 no matter

     3     what's happening with Channel 2?

     4                   MR. WHITMAN:     That's the key question.      No, and

     5     Dr. Nettles explained that.       So in a low data rate

     6     situation, if a packet comes in, the packet will queue up on

     7     Channel 2.    It will be modulated out because it's being

     8     modulated about 38 megabits per second.         It is long gone

     9     before the next packet comes in.

    10                   Then the CMTS says, Okay, where am I going to

    11     send this packet?     And it uses a different algorithm called

    12     historic utilization, not relevant to the invention.           So the

    13     CMTS says, Well, I'm probably going to send it out over

    14     Channel 2.    There's nothing there.      Go out of Channel 2.

    15                   Third packet comes in.      Might as well go out

    16     over Channel 2 as well until an algorithm kicks in that

    17     says, you know what, you have used Channel 2 too much.

    18     Let's switch to another one for a little while.

    19                   So that's this graph.      I'll jump ahead here.

    20     That's this graph.      So this is the graph that defendants put

    21     together for purposes of the litigation.         This shows a low

    22     traffic rate situation, ten megabits per second.           A first

    23     packet comes in.     It's going to be long gone, be modulated

    24     out before the next packet comes in because it's not over 38

    25     megabits per second.      It's never going to exceed the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 19 of 117 PageID #: 27995
                                                                           19


     1     capacity of a channel.

     2                    If you see here, you'll see that Channel 1 is

     3     being used about twice as much as the other channels.           You

     4     ask:   Why is that?     Well, that's because it's historic

     5     utilization.

     6                    So packet one came in, went out over Channel 1.

     7     Packet two comes in.      It goes out over Channel 1.       Packet

     8     three comes in.     It goes out over Channel 1.

     9                    At some point, the CMTS says, You've used

    10     Channel 1 enough.     Let's look to Channel 2.       Use Channel 2

    11     on Tuesdays.     Use Channel 3 on Fridays, but the key is this

    12     is an irrelevant graph because it does not answer the

    13     question as to what happens when the capacity of a single

    14     channel has been exceeded.       And that can only happen above

    15     38 megabits per second.

    16                    THE COURT:   All right.    And before I asked the

    17     question and you went in this direction, I think you were

    18     about to show something that Dr. Nettles --

    19                    MR. WHITMAN:    Yes.

    20                    THE COURT:   -- said in his report.

    21                    MR. WHITMAN:    Yeah.

    22                    THE COURT:   Because what I'd like you to show me

    23     is the disputed material fact.

    24                    MR. WHITMAN:    Sure.   Yeah.   So this is -- he

    25     even disputed this chart.       So this came up in their
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 20 of 117 PageID #: 27996
                                                                           20


     1     opposition to his infringement report.         He spent many pages

     2     disputing that graph showing and explaining that the next

     3     packet that comes in is not going to go to Channel 3.           It

     4     may just go back to Channel 2 like the previous packet.            It

     5     depends on the historic utilization algorithm which is

     6     irrelevant to the invention.

     7                   It could just sit there going out on Channel 2

     8     for a long time, and then the CMTS, you've used Channel 2,

     9     switch to Channel 3.      It has nothing to do with the

    10     invention.    It has nothing to do with what happens when you

    11     exceed the capacity.

    12                   So going back, so this is what Dr. Nettles had

    13     to say about what happens when you do exceed the capacity of

    14     a channel.    So here, he was saying if there is a non-zero

    15     depth in this channel queue for a particular channel, that

    16     means that channel is working to get that packet out 38

    17     megabits per second.

    18                   If another packet comes in, the CMTS is

    19     triggered.    It will assign the next packet to a different

    20     channel.    The information throughput of a channel is

    21     exceeded, it switches.

    22                   THE COURT:    All right.    So hold on a second.       So

    23     Mr. Padmanabhan, why isn't that a disputed material fact

    24     here?

    25                   MR. PADMANABHAN:     Your Honor.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 21 of 117 PageID #: 27997
                                                                           21


     1                    THE COURT:   Mr. Raskin, don't go away, or

     2     Mr. Whitman.

     3                    I'm sorry.   I have some other case with a

     4     Mr. Raskin.

     5                    MR. PADMANABHAN:     It's this case, also.

     6     Mr. Raskin is just not here today with us.          Good memory.

     7                    Your Honor, let me start with the fact that it's

     8     irrelevant.

     9                    THE COURT:   Okay.   Why is it irrelevant?

    10                    MR. PADMANABHAN:     It's irrelevant because even

    11     when that data comes in at that low data rate, it's going to

    12     get spread out amongst those different channels.

    13                    THE COURT:   But if it comes in at the high data

    14     rate, it's going to do this thing that Dr. Nettles says;

    15     right?

    16                    MR. PADMANABHAN:     It's also going to get spread

    17     out.    The point is it's going to get distributed across the

    18     same channels regardless of whether it's a high information

    19     throughput or a low information throughput.

    20                    The claim doesn't say anything about having to

    21     put two packets on two channels at the same exact instant in

    22     time.    That's what their infringement theory is about.

    23     They're saying, well, you don't really use the invention.

    24     You don't actually modulate to, you know, distribute data

    25     across two channels unless you do it at the same exact
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 22 of 117 PageID #: 27998
                                                                           22


     1     instant in time.

     2                   There's nothing in the claim, in the

     3     specification, in the Court's claim construction that

     4     requires that.     The claim is really simple.       It asks whether

     5     you distribute data across multiple channels, and it

     6     conditions that on information throughput.          And we do that

     7     at low throughput or high throughput regardless across the

     8     same channels.

     9                   THE COURT:    Okay.   Thank you.

    10                   All right.    Mr. Whitman.

    11                   MR. WHITMAN:     All right.    Your Honor, so I think

    12     defendants are raising two points there.

    13                   One, the claim does not say distribute across

    14     multiple channels when and only when the information

    15     throughput is exceeded.      So we don't really care what they

    16     do at a low throughput.      We know that they use this historic

    17     utilization algorithm.      It's really irrelevant.

    18                   What we do care about is what happens when

    19     you're over the throughput, and Dr. Nettles explained that

    20     this is a trigger.      This is what happens.     It happens every

    21     time.   If the information capacity of a channel is filled

    22     up, the CMTS will always, in every instance, use a different

    23     channel.

    24                   And we also know from the spec, the claims, and

    25     Your Honor's claim construction, the channels are in
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 23 of 117 PageID #: 27999
                                                                           23


     1     parallel.    That is being sent out in parallel.        There's no

     2     dispute about that.

     3                   Defendants have now kind of twisted that into

     4     some type of data has to be sent out simultaneously.           Data

     5     has to be sent out in parallel over channels.          No one even

     6     disputes that.     So the claim is very --

     7                   THE COURT:    Does parallel mean more than two

     8     different channels?

     9                   MR. WHITMAN:     It means just as what the claim

    10     says.    If one is full, switch to another.       They're going --

    11                   THE COURT:    No, but I'm just asking from an

    12     engineering perspective, when you say something is being

    13     done in parallel --

    14                   MR. WHITMAN:     It's probably simultaneous.      It's

    15     probably at the same time or very close to it, but that's

    16     not the issue as long as it's in parallel which isn't even

    17     disputed here.

    18                   They're trying to raise a red herring, but their

    19     data is sent out simultaneously.        Their data is sent out in

    20     parallel exactly as in the demonstrative.         When a packet is

    21     being modulated out of one channel, and another comes in,

    22     the CMTS will send that next packet out over a second

    23     channel.

    24                   THE COURT:    Okay.   I think I got your point

    25     there.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 24 of 117 PageID #: 28000
                                                                           24


     1                    Mr. Padmanabhan, do you want to say anything

     2     further in response?

     3                    MR. PADMANABHAN:    I do, Your Honor.     So I'll

     4     make two points.

     5                    So first is, again, the claims require

     6     distributing data across channels based on this condition.

     7     And if you look at what our products do, there is an analogy

     8     regarding highways and toll booths.        Our products will

     9     distribute data packets consecutively across channels even

    10     at low throughput rates.

    11                    It doesn't matter.     They'll go Channel A,

    12     Channel B, Channel C, Channel D sometimes referred to as

    13     Round Robin.

    14                    Now, if there's a backup, which may happen, what

    15     they were trying to allude to, for example, a car stuck at a

    16     toll booth, the data will then just continue to be

    17     distributed amongst the remaining channels.          It doesn't

    18     change the behavior.      Low throughput or high throughput,

    19     data is distributed across the channels.

    20                    THE COURT:   Well, it does change the behavior in

    21     your example there because, as you say, it goes through

    22     other channels.     It didn't go through -- it didn't get

    23     behind A.

    24                    MR. PADMANABHAN:    But it doesn't change the

    25     behavior in a manner that matters for the asserted claim.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 25 of 117 PageID #: 28001
                                                                           25


     1     The claim just requires distributing across multiple

     2     channels.    We will do that regardless.       What does the fact

     3     that Lane A is blocked have to do with distributing data

     4     across the channels?

     5                   The other thing is, Your Honor, they have taken

     6     contrary positions on infringement and invalidity.           So one

     7     of the pieces of prior art that we've talked about

     8     repeatedly is the Lee patent.

     9                   THE COURT:    And so when you say "they have taken

    10     contrary positions," you're going to be handicapped at the

    11     trial because there's not going to be any obviousness or

    12     anticipation defenses; right?

    13                   MR. PADMANABHAN:     Why do you say that, Your

    14     Honor?

    15                   THE COURT:    Because of the IPR.

    16                   MR. PADMANABHAN:     No, the IPRs are separate and

    17     done.    They've killed almost all the claims in one patent.

    18     But at present, we have -- no, there was only an IPR -- all

    19     the IPRs that went through were successful and --

    20                   THE COURT:    Oh, they weren't instituted?

    21                   MR. PADMANABHAN:     They were not instituted.

    22                   THE COURT:    Okay. All right. Never mind then.

    23                   MR. PADMANABHAN:     But I appreciate Your Honor

    24     looking for an opportunity to slim the issues.          So one of

    25     the key pieces of prior art we've talked about is the Lee
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 26 of 117 PageID #: 28002
                                                                           26


     1     patent, and it's a cable modem that transmits on two

     2     channels.     Okay.   It's assigned to just go to the vendor of

     3     the accused --

     4                    THE COURT:   So you're going to be introducing

     5     this at trial, this particular piece of art?

     6                    MR. PADMANABHAN:    Well, yeah.    Well, hopefully

     7     not, Your Honor, if you find in our favor.          But importantly,

     8     this is what their validity expert says, okay.          In the Lee

     9     patent, the two channels that are used are selected when the

    10     modem comes on, and they will -- the data will be spread

    11     across regardless of throughput.        Okay.

    12                    And Dr. Axl says that doesn't satisfy the one

    13     limitation.    He says, Both MACS, and that's a fancy way of

    14     saying both channels are selected regardless of whether the

    15     traffic level exceeds the capacity of a single upstream

    16     channel.    Therefore, Lee's load-balancing MAC does not use

    17     two upstream channels when the information throughput

    18     indicates that the information throughput of the digital

    19     information exceeds an information capacity of a single RF

    20     channel.

    21                    THE COURT:   So I mean, I understand at some

    22     level why you're showing me this, but what is the point?

    23                    MR. PADMANABHAN:    So we select these channels

    24     and we distribute data across them regardless of whether the

    25     throughput is low or high.       That's what the prior art does.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 27 of 117 PageID #: 28003
                                                                           27


     1     That's what our accused devices do.        It's not coincidence.

     2     They're a vendor, and that's their patent.          So it's not that

     3     surprising.

     4                   And what does it tell you?       Even for validity

     5     purposes, this can't satisfy the when limitation.           But for

     6     infringement purposes, you know, it doesn't quite cut the

     7     mustard.

     8                   THE COURT:    Okay. Do you have anything more?

     9                   MR. PADMANABHAN:      I think that will do it, Your

    10     Honor.

    11                   THE COURT:    Okay.   Thank you.

    12                   MR. WHITMAN:     Thank you, Your Honor.      Counsel

    13     just put up a demonstrative saying that they distribute data

    14     consecutively across channels, and he actually used the word

    15     Round Robin, Channel 1, then 2, then 3, then 4.          That is not

    16     what their products do.

    17                   Their products use historic utilization, use one

    18     channel for a while, CMTS.       If you use that enough, switch

    19     it to another one.      They don't use Round Robin.      They don't

    20     switch from Channel 1.

    21                   THE COURT:    If they did use Round Robin, would

    22     they have a non-infringement defense?

    23                   MR. WHITMAN:     They did raise it as an

    24     alternative, as a non-infringement alternative.

    25     Non-infringing alternative they say for damages purposes, we
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 28 of 117 PageID #: 28004
                                                                           28


     1     could just switch to Round Robin.        We could do that tomorrow

     2     if we wanted to.

     3                   THE COURT:    And do you agree that's a

     4     non-infringing alternative?

     5                   MR. WHITMAN:     We would, but they can't do it.

     6     Dr. Nettles already addressed it and explained in detail why

     7     that could not possibly work.       And it can't possibly work

     8     because, as we showed, the CMTS has talked to many modems.

     9                   So there may be some old DOCSIS 2.0 modems

    10     hanging off of it, and they probably are.         Those can only

    11     talk to one channel.      You can't possibly go Round Robin and

    12     talk to an old modem that can only use one channel.           So they

    13     can't switch to Round Robin because of the -- they're still

    14     using old modems connected to the network.

    15                   Some people don't pay for this extra Internet

    16     service, so you just have low-speed Internet service.           They

    17     have an old modem.      They can't use Round Robin.

    18                   Another reason Dr. Nettles said, what happens if

    19     a channel starts to degrade?       One of those channels that's

    20     operating at 38 megabits per second, something's wrong.

    21     Some connection went bad.       Now, it's down to 20 megabits per

    22     second, and ten megabits per second.

    23                   Round Robin would throttle your entire network

    24     back to that lowest channel.       Everything would degrade at

    25     that point if you're just going willy-nilly Round Robin.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 29 of 117 PageID #: 28005
                                                                           29


     1                    It's why they don't do it.      It's why they don't

     2     do it.     It's why they raise it as a non-infringing

     3     alternative.     It's because it doesn't happen here.

     4                    And Dr. Nettles explained exactly what they do.

     5     It was shown in their own demonstrative that they prepared

     6     for this litigation.      Channel 1 is used more than the

     7     others.    If you remember, it's used twice as much as the

     8     other channels.     If it was Round Robin, it wouldn't look

     9     like that.    Because they use historic utilization, not Round

    10     Robin, which they raised as a non-infringing alternative.

    11                    Talking about the prior art, one practicing the

    12     prior art, not a defense to infringement, that Lee --

    13     there's no inconsistency.       The Lee reference they refer to

    14     has no trigger when they go over the capacity of the single

    15     channel.    There's no trigger as there was in the accused

    16     device products.

    17                    They changed their device years after the

    18     patents were filed here, so that there is now a trigger just

    19     like Dr. Nettles explained.       So if the capacity of a channel

    20     has been exceeded, you switch to another channel.           You go

    21     from 38 megabits per second to 76 megabits per second.            If

    22     you want to use three channels in parallel, you've now

    23     tripled your data rate.      It's exactly what the accused

    24     products do.

    25                    THE COURT:   Thank you.    All right.    So let's go
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 30 of 117 PageID #: 28006
                                                                           30


     1     on to something else.

     2                   MR. PADMANABHAN:     So, Your Honor, the second

     3     non-infringing argument relates to the combiner term.            And

     4     as we mention, between the first argument and this argument,

     5     we address all the asserted claims.        And this argument alone

     6     addresses 12 out of 14 asserted claims, just as all the

     7     claims of the '822 and the '679.

     8                   So claim 12 is representative.        It reads a

     9     demodulator unit configured to demodulate at least two

    10     channels contained in the first modulated RF signal.           And

    11     then a first combiner is configured to combine the at least

    12     two channels.

    13                   And claim 1 of the '822 mirrors the same.           The

    14     spec is pretty clear on what the combiner is.          It says,

    15     Following the demodulation, the IP digital signals are

    16     combined by a digital combiner such as a multiplexer, if

    17     necessary, in order to effectuate a parallel-to-serial

    18     conversion.    The output of the digital combiner is a

    19     high-speed serial digital output.        The output.

    20                   The input, obviously, is parallel because it's

    21     doing parallel-to-serial conversion.         That's what's shown in

    22     the specification figures.       That's the stuff coming in in

    23     parallel and coming out in serial.

    24                   Now, during the Markman process, defendants

    25     requested a construction of combiner that says it's a
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 31 of 117 PageID #: 28007
                                                                           31


     1     multiplexer that performs parallel-to-serial conversion.

     2     Plaintiffs did not want to go with such a construction.            But

     3     when we got to the Markman hearing, Mr. Petrsoric, on behalf

     4     of plaintiff, said that the combiner effectuates a

     5     parallel-to-serial conversion.

     6                   The Court asked a very apt question which is,

     7     okay, so you don't disagree on that point?          And they agreed

     8     that a multiplexer effectuates parallel-to-serial

     9     conversion.

    10                   So you said, hey -- the Court said, It doesn't

    11     look like there's much of an disagreement, why don't you go

    12     back and see if you can actually come to an agreement.            We

    13     did go back and meet and confer.        We thought we would be

    14     able to agree on a parallel-to-serial conversion, but

    15     ChanBond walked back on that agreement.

    16                   Now, why is all of that relevant?        Well, the

    17     Court in the end went with defendants' construction.           In the

    18     Markman order, it's actually reversed and says it's

    19     plaintiff's construction, but it is defendants'

    20     construction.     And that is, a combiner is a multiplexer

    21     that, when it receives multiple channels or inputs performs

    22     parallel-to-serial conversion on those channels or inputs.

    23     And the basic point that we established during the Markman

    24     is that means it has to be able to receive data in parallel

    25     and transmit in serial.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 32 of 117 PageID #: 28008
                                                                           32


     1                   Now, what they're doing today, because they have

     2     not found any such combiner that receives data in parallel

     3     and transmits in serial, they're saying it doesn't matter as

     4     long as the intelligent device receives channels in

     5     parallel.    But that's not what the spec discloses, and

     6     that's not what the Court's construction requires.

     7                   Dr. Nettles said this is irrelevant.         That being

     8     said, we did confirm what he understands the claims to

     9     require.

    10                   So we asked him during deposition, "You would

    11     agree with me that each of the asserted claims is an

    12     apparatus which requires specific components; correct?

    13                   "That's right.

    14                   "One of those components is a combiner, correct?

    15                   "That's right.

    16                   "The Court has construed a combiner, right?"

    17                   THE COURT:    I'm sorry, Mr. Padmanabhan.

    18                   MR. PADMANABHAN:     Yes.

    19                   THE COURT:    Under my claim construction

    20     opinion --

    21                   MR. PADMANABHAN:     Yeah.

    22                   THE COURT:    -- you said that when I said I was

    23     adopting plaintiff's construction that I meant that I was

    24     adopting defendants' construction?

    25                   MR. PADMANABHAN:     It was just a typographical
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 33 of 117 PageID #: 28009
                                                                           33


     1     error.

     2                      THE COURT:    But I'm just looking at the opinion,

     3     and it looks to me like I adopted plaintiff's construction.

     4                      MR. PADMANABHAN:    Right.   It was a typographical

     5     error.    I think you meant to write defendants'.         The

     6     reasoning was consistent with defendants' construction, you

     7     just mixed up defendants and plaintiffs.

     8                      THE COURT:    But the actual construction that I

     9     adopted was --

    10                      MR. PADMANABHAN:    The one we proposed.

    11                      THE COURT:    Well, did I get them mixed up when I

    12     had them listed as plaintiff and defendant?

    13                      MR. PADMANABHAN:    You just had the nomenclature

    14     of plaintiff and defendant mixed up.          Yeah.   So Your Honor,

    15     just the word upfront that says plaintiff is what's --

    16                      THE COURT:    So they're reversed upfront as to

    17     which is which?

    18                      MR. PADMANABHAN:    That's correct.

    19                      THE COURT:    Oh.

    20                      MR. PADMANABHAN:    But we all sorted it out when

    21     we filed the official order that Your Honor signed.

    22                      THE COURT:    All right.   Well, I'm sorry about

    23     that.    Okay.    I'm sorry.    I may have missed what you said

    24     there because --

    25                      MR. PADMANABHAN:    No, that's okay.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 34 of 117 PageID #: 28010
                                                                           34


     1                    THE COURT:   -- I was trying to figure out --

     2                    MR. PADMANABHAN:    So let's take a step back.       So

     3     today we agreed that a combiner, during the Markman process,

     4     a combiner has to receive data in parallel and transmit in

     5     serial.    Okay.   And it's got to be a combiner that's a

     6     component of the intelligent device.

     7                    Today ChanBond's theory is it doesn't matter.

     8     Dr. Nettles said it's irrelevant if the combiner itself,

     9     that component receives data in parallel and transmits in

    10     serial, as long as the entire intelligent device, the CMTS

    11     or cable modem receives data in parallel.

    12                    THE COURT:   Yeah, that's what I thought the

    13     briefing said.     And so that the heart of the dispute here

    14     is --

    15                    MR. PADMANABHAN:    That's --

    16                    THE COURT:   -- they're saying it comes in

    17     parallel to the intelligent device, and you're saying it has

    18     to come in parallel to the combiner, and that the combiner

    19     gets serial?

    20                    MR. PADMANABHAN:    That's exactly right, Your

    21     Honor. So these are the accused combiners here.          This is

    22     from Dr. Nettles' report.       For the CMTS, he identifies

    23     something called the CCF processor, the cable modems and --

    24     or the downstream resequencer.

    25                    Now, we asked Dr. Nettles, "You don't know
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 35 of 117 PageID #: 28011
                                                                           35


     1     whether the thing that you have identified as the combiner

     2     in each of the accused CMTSes actually receives data in

     3     parallel?"

     4                    And he says, But I don't know if the specific

     5     thing that takes individual segments and stitches them

     6     together, a lot of gobbledygook, has parallel input or

     7     serial input, and I would expect that at least sometimes

     8     it's serial.

     9                    Now, defendants' expert did analyze each of the

    10     items, the elements that were identified as the combiner.

    11     And in each case, defendants' expert found, and it's

    12     undisputed, that it has a serial input and a serial output.

    13     So this is what the asserted patents require.

    14                    THE COURT:   Sorry, Mr. Padmanabhan, do you mind

    15     just being quiet for a second?

    16                    MR. PADMANABHAN:     Yes, Your Honor.

    17                    THE COURT:   Okay.   I'm sorry.    Go ahead.

    18                    MR. PADMANABHAN:     So defendants' expert did

    19     analyze each of the alleged combiners, and it's undisputed

    20     that each of them has a serial input and a serial output.

    21     And that's not what the Court's construction requires.

    22                    What the asserted patents under the Court's

    23     construction requires is a combiner that has parallel input

    24     and a serial output.      And the accused combiner in each of

    25     the accused products has a serial input and a serial output.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 36 of 117 PageID #: 28012
                                                                           36


     1                    THE COURT:   And at some point in the accused

     2     products before it gets to the combiner, it's coming in in

     3     parallel and something happens to put it into serial; right?

     4                    MR. PADMANABHAN:     It's on the outside of the

     5     box, Your Honor, and plaintiff's expert hasn't analyzed what

     6     happens between where it comes in and what happens at the

     7     alleged combiner.

     8                    THE COURT:   Well, but presumably your expert

     9     has; right?

    10                    MR. PADMANABHAN:     Our expert has analyzed the

    11     devices, but the bottom line is his job is to identify

    12     whether what plaintiff's expert has pointed to actually

    13     satisfies the Court's construction.         And in this case, the

    14     thing that's the combiner doesn't perform parallel-to-serial

    15     conversion.

    16                    THE COURT:   Okay.    All right.

    17                    Anything more you want to say about this?

    18                    MR. PADMANABHAN:     Yeah.   Importantly, Your

    19     Honor, we asked Dr. Nettles if it matters.          It doesn't

    20     matter what the physical inputs are as long as the data

    21     comes from parallel sources.        That's, again, the channels

    22     outside the box.     He said, It's not important.       It doesn't

    23     matter what comes into the combiner.

    24                    Now, note there's no doctrine of equivalents

    25     theory here.     The claims require a specific element, a
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 37 of 117 PageID #: 28013
                                                                           37


     1     combiner.    And the Court's given us a specific instruction,

     2     and they have -- plaintiff has not identified any element

     3     that satisfies that construction.

     4                   THE COURT:    Okay.   Well, let me hear what

     5     plaintiff has to say.

     6                   MR. WHITMAN:     So Your Honor, let me just start

     7     with the Court's claim construction, and Mr. Padmanabhan

     8     failed to mention a few things.        So defendants' original

     9     construction recited a multiplexer that when it receives

    10     multiple inputs performs parallel-to-serial conversion on

    11     those inputs.

    12                   So during the negotiation process, we said the

    13     claims talk about channels, receiving multiple channels, and

    14     then performing parallel-to-serial conversion on those

    15     channels.    So defendants said, Okay, you're right, and added

    16     it to their proposed construction.

    17                   At the end of the day, we couldn't resolve the

    18     other issues.     And this is the construction, a multiplexer

    19     that when it receives multiple channels or inputs.

    20                   So Mr. Padmanabhan came up here and argued that

    21     there must be parallel inputs, parallel wires, or something

    22     like that forgetting that the actual claim construction

    23     receives multiple channels or inputs.         Dr. Nettles

    24     explained, again, in hundreds of pages how the devices have

    25     a multiplexer that receive multiple channels in parallel and
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 38 of 117 PageID #: 28014
                                                                           38


     1     then perform a parallel-to-serial conversion on these

     2     channels.

     3                   At his deposition, defendants --

     4                   THE COURT:     So are you telling me that the

     5     multiplexer gets a serial input, not parallel channel

     6     input --

     7                   MR. WHITMAN:     Yeah.

     8                   THE COURT:    -- or parallel channels.

     9                   MR. WHITMAN:     So that's a good point.        So we'll

    10     go back to the claim language itself.         Get rid of the

    11     highlighting here.

    12                   So we have an intelligent device for

    13     bidirectional distribution of modulated RF signals.            So the

    14     first element of the claim is a first input.          There's one

    15     input to the intelligent device.        It receives a first

    16     modulated RF signal.

    17                   So the input into the device, there's one input,

    18     and there's one signal.      It's an RF signal.      Inside that RF

    19     signal are multiple channels.       Those channels are logical

    20     constructs within the overall signal at the beginning.            The

    21     channels are just logically constructed within one signal.

    22                   So we work our way down the claim.        The

    23     modulated unit demodulates at least two channels.           And then

    24     you have a combiner configured to combine the two channels

    25     demodulated by the demodulator unit into a first digital
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 39 of 117 PageID #: 28015
                                                                           39


     1     information stream.

     2                   So take this example again, somebody sitting at

     3     home, clicks on a Netflix video to download.          That video

     4     comes in, has a serial stream.        It hits the CMTS.     It's

     5     split up over these logical channels, four channels, for

     6     example, within one signal, an RF signal.         That signal is

     7     received by the intelligent device.        Those four channels are

     8     then processed and turned into a digital stream back into

     9     that Netflix video which is then output to the addressable

    10     device, somebody's computer.

    11                   So that's exactly what the accused product does.

    12     That's exactly what Dr. Nettles explained.          We're talking

    13     about channels, multiple channels, and then performing

    14     parallel-to-serial conversion on those channels back into

    15     the digital stream.

    16                   We don't care about the input.        The input is an

    17     alternative construction.       You can satisfy the Court's claim

    18     construction by either having multiple channels in parallel

    19     or multiple inputs in parallel.        Dr. Nettles said, We always

    20     have multiple channels in parallel.

    21                   You want to talk about inputs.        I can talk about

    22     inputs.    I don't think there's any requirement for any

    23     particular number of physical inputs, but any input you have

    24     is always going to have parallel channels.          That's how the

    25     device works.     That's what your combiner does.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 40 of 117 PageID #: 28016
                                                                           40


     1                   So this is defendants' demonstrative that they

     2     put in their opening brief at Page 14.         They have a CMTS

     3     connected to a cable modem.       Adam's cable modem, and he's

     4     trying to download a Netflix video.        So his Netflix video,

     5     for example, are these yellow packets that are coming in.

     6                   And we see that the intelligent device is

     7     receiving these multiple channels over a single RF signal.

     8     They're just logical constructs within the signal.

     9     Parallel-to-serial conversion on those channels inside the

    10     cable modem in a serial output of digital information

    11     stream, the Netflix video.

    12                   This is their demonstrative.       That's exactly how

    13     it works.    Dr. Nettles was always talking about channels in

    14     parallel, parallel-to-serial conversion.         Dr. Nettles,

    15     paragraph 127 of his reply report, addressed this exact

    16     issue.    Pulled out one of defendants' technical documents.

    17                   It's an ARRIS Motorola document explaining

    18     exactly how these devices work.        The cable modem is going to

    19     transmit packets in parallel over multiple channels.           The

    20     cable modem needs to be able to receive these multiple

    21     channels in parallel.

    22                   And then at number three, the cable modem has to

    23     reorder and recreate the original serial packet stream.

    24     This is almost word for word right out of the claim and

    25     right out of the Court's Claim Construction Order.           This is
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 41 of 117 PageID #: 28017
                                                                           41


     1     how defendants are describing how their products work in

     2     their own documents.

     3                   Thank you, Your Honor.

     4                   MR. PADMANABHAN:      Can you leave that up?

     5                   THE COURT:    Okay.

     6                   MR. PADMANABHAN:      Your Honor, this is the

     7     problem.    This is exactly the problem.

     8                   If this is enough for them to say that they've

     9     got a combiner that performed parallel-to-serial conversion,

    10     then they don't need to actually -- they're saying they

    11     don't need to satisfy the elements of the claim.           This is

    12     the entire accused intelligent device.         These are channels

    13     on the outside of it that are in parallel, and they're

    14     saying there's serial output from the device.          That isn't

    15     sufficient to say that you've got a combiner that's going to

    16     perform parallel to serial.

    17                   There are different ways to do this.         They

    18     haven't analyzed whether or not there's any device inside of

    19     that box and --

    20                   THE COURT:    So the business that Mr. Whitman was

    21     saying about channels or inputs, on that particular point,

    22     what do you have to say?

    23                   MR. PADMANABHAN:      Channels are continuous data.

    24     Inputs are single pieces of data.        It's just language taken

    25     directly from the spec.      It's immaterial, no matter what the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 42 of 117 PageID #: 28018
                                                                           42


     1     construction requires, parallel on one side and serial on

     2     the other.

     3                    Let me switch over to ours.      Maybe this will

     4     help, Your Honor.     So let's look at what the actual accused

     5     combiners do.     A resequencer, it takes serial data in, and

     6     it changes the order for the data on the output.

     7                    THE COURT:   And so hold on a second.       So if the

     8     expert for the plaintiff said the multiplexer gets parallel

     9     channels, that would be sufficient; right?

    10                    MR. PADMANABHAN:    It has to receive them in

    11     parallel and perform conversion.        There's got to be

    12     something --

    13                    THE COURT:   Well, I'm assuming that this

    14     conversion part is not actually in issue here.

    15                    MR. PADMANABHAN:    Well, it is, Your Honor,

    16     because think about it, parallel-to-serial conversion means

    17     it's got to look different on one side than the other.            It's

    18     got to be in parallel on one side.        It's got to be in serial

    19     in the other.

    20                    The thing that they've accused is the same on

    21     both sides.    It's serial on both.      How can that be

    22     parallel-to-serial conversion?

    23                    THE COURT:   I thought the multiplexer was the

    24     thing that was accused, not the resequencer.

    25                    MR. PADMANABHAN:    That's one of their accused
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 43 of 117 PageID #: 28019
                                                                           43


     1     multiplexers.     It's called the downstream resequencer.

     2                   THE COURT:    Okay.

     3                   MR. PADMANABHAN:      And it resequences.     And so

     4     the analogy would be let's think of a -- you've got a line

     5     of school children, and they're in random heights.           It's a

     6     straight line, and then you say, Okay, let's reorder you

     7     from tallest to shortest.       That's resequencing.     It's serial

     8     to serial.

     9                   I mean, they have an obligation to demonstrate

    10     that the claims as construed have been satisfied, and they

    11     can't hand wave around it.

    12                   THE COURT:    And what you're saying, just to make

    13     sure I understand what you're saying, is they don't have any

    14     evidence that the multiplexer gets parallel channels.           And

    15     whatever evidence they have is whatever comes into the

    16     multiplexer, the exact same thing comes out of it on the

    17     other side.

    18                   MR. PADMANABHAN:      It comes out in the same form.

    19     Comes in in serial and out in serial.

    20                   THE COURT:    Okay.   Thank you.    So let me just

    21     hear from Mr. Whitman again on that.

    22                   MR. WHITMAN:     Yes, Your Honor.     Dr. Nettles, of

    23     course, he didn't rely on defendants' demonstrative.           He's

    24     got, again, hundreds of pages directed to --

    25                   THE COURT:    Well, instead of telling me a
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 44 of 117 PageID #: 28020
                                                                           44


     1     hundred pages, isn't there a sentence or two where he says

     2     what you want him to say?

     3                    MR. WHITMAN:    I'm going to get that, but I'm

     4     going to first spend one minute here as to the resequencer

     5     is definitely part of the accused combiner that Dr. Nettles

     6     identified.    But here, again, defendants' demonstrative is

     7     simply wrong.     There's always one signal coming in.

     8                    And in this example, I don't know what 1, 2, 3,

     9     and 4 is.     There's got to be multiple channels.       You're

    10     going to have multiple 1's.       You're going to have multiple

    11     2's.   You might have -- you're trying to combine that

    12     Netflix video back from the four channels back into the

    13     serial stream.

    14                    So there's always some difference.       And

    15     Dr. Nettles explained that in the memory, for example, the

    16     channels will be logically constructed so that the

    17     resequencer and the combiner knows what to combine back.

    18     They have to take the parallel information from the parallel

    19     channels and convert it into -- back into that Netflix

    20     video.

    21                    And Dr. Nettles was explaining that in some of

    22     his paragraphs.     We can switch back to ours.       I'll show you.

    23                    So here again, Dr. Nettles at his deposition,

    24     this is just one example where he's explaining -- he's being

    25     asked these questions again.       Defendants were hung up on the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 45 of 117 PageID #: 28021
                                                                           45


     1     input issue.     How many inputs are there?      Where are those

     2     parallel inputs?

     3                    And Dr. Nettles kept saying the input is always

     4     parallel.     It's always parallel.     That's what he's trying to

     5     say.    The input are things we receive in parallel.         You see

     6     parallel channels.      Takes the data that comes in as

     7     parallel, and it puts it in the right sequence and sends it

     8     out as a serial flow.

     9                    It's not about the number of pins.       It's not

    10     about the number of wires.       It's not about, you know, how

    11     many wires are coming into the combiner because the whole

    12     intelligent device is only working on one signal.           It only

    13     has one master input.       It's about the function that the

    14     combiner plays in the system, and that is to combine the

    15     channels that are received in parallel and to produce a

    16     serial output.

    17                    So every --

    18                    THE COURT:    So the sentence that is important in

    19     all of that is the one that's right in the middle, takes the

    20     data that came in as parallel and puts it in the right

    21     sequence --

    22                    MR. WHITMAN:    Yes.

    23                    THE COURT:    -- and then sends it out as a serial

    24     flow?

    25                    MR. WHITMAN:    Yeah.   Yes.   So it takes the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 46 of 117 PageID #: 28022
                                                                           46


     1     channels that are coming in --

     2                    THE COURT:   And where it says the it, what's it

     3     referring to there?

     4                    MR. WHITMAN:    I believe it's the combiner that's

     5     at issue here.     It's a very long answer.      It spreads across

     6     a page.

     7                    THE COURT:   No.    No, but I'm just --

     8                    MR. WHITMAN:    Yes.

     9                    THE COURT:   The argument that Mr. Padmanabhan is

    10     making seems to be concentrating on whether the it is the

    11     intelligent device, the CM, if you will, or whether it's the

    12     multiplexer.

    13                    MR. WHITMAN:    Yeah, in this particular question,

    14     it's the resequencer itself.       So they're talking about this

    15     resequencer box that's part of the combiner.

    16                    THE COURT:   Which the resequencer is a

    17     multiplexer of the --

    18                    MR. WHITMAN:    It is.   It is.   The box is bigger

    19     than just the resequencer.        So there's memory associated.

    20                    THE COURt:   So hold on just a minute.

    21     So Mr. Padmanabhan, the it there, is it referring back to

    22     the sequencer?

    23                    MR. PADMANABHAN:     Your Honor, if I might

    24     redirect the Court.      It takes the data that came in as

    25     parallel.    When it says in as parallel, they're talking
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 47 of 117 PageID #: 28023
                                                                           47


     1     about into the box, not into the resequencer.

     2                    THE COURT:   So the it is talking about the

     3     multiplexer?

     4                    MR. PADMANABHAN:    It takes data.     Does it take

     5     data from multiple channels that --

     6                    THE COURT:   No.   No.   No.   Is the it referring

     7     to either the sequencer or the resequencer which is a

     8     multiplexer?

     9                    MR. PADMANABHAN:    So Your Honor, let me finish

    10     the phrase.    He says it takes the data that came in.         Let's

    11     go down there.

    12                    It takes the data that came in in parallel.

    13     Whether or not it takes it -- how it reads it into his own

    14     processing system, I don't -- it's not important.           It takes

    15     the data that came in as parallel.        Again, that's in the

    16     box, and it puts it in the right sequence.          So he's saying

    17     it doesn't matter if it comes in in parallel to the actual

    18     resequencer.

    19                    THE COURT:   All right.    Mr. Whitman, does it

    20     matter whether it comes in in the resequencer in parallel or

    21     not?

    22                    MR. WHITMAN:    It's much more complicated than

    23     that because, and as Dr. Nettles explained in his expert

    24     report -- and so my colleague actually pointed me to

    25     paragraph 146 in his reply report, where Dr. Nettles is
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 48 of 117 PageID #: 28024
                                                                           48


     1     explaining -- he's explaining about how the memory systems

     2     work and things like that, but he says flat out that we're

     3     talking about the resequencer.        In the CMTSes, it's the CCF

     4     processer that performs the combining function.

     5                   Dr. Nettles says flat out, it receives packet

     6     segments in parallel for multiple upstream R channels, and

     7     it multiplexes them and provides a serial -- single serial

     8     output.    That's paragraph 146.

     9                   Dr. Nettles did say, it's that box, the combiner

    10     that does these things.      It's receiving the channels in

    11     parallel, and it is doing the parallel-to-serial conversion

    12     to turn them into a serial stream.

    13                   So what defendants are doing is they're trying

    14     to play, I think, semantics with, well, there's only one

    15     signal, so you know, at some point in time that signal is

    16     sometimes serial as Dr. Nettles says.         Sometimes it's

    17     serial, but he didn't say it's always serial.

    18                   There's always these logical constructs.         If

    19     you're doing channel bonding at high data rates, the

    20     combiner must multiplex those parallel channels back into a

    21     serial stream.     That's why we argued to have channel read

    22     into the claim construction, and that's actually what the

    23     claims recite.

    24                   The receiving channels from one signal, and

    25     that's what's being combined.       It's not number of inputs.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 49 of 117 PageID #: 28025
                                                                           49


     1     It's not whether there's some serial stream for some

     2     millisecond before the data is put into memory and then

     3     turned back parallel again into channels.         That's not what

     4     it's about.

     5                   The combiner has to take these channels that are

     6     received in parallel, and everybody agrees that channels are

     7     received in parallel, and the combiner then multiplexes them

     8     together to form this single stream.         That's what

     9     Dr.   Nettles said.     He said it in his deposition.       He said

    10     it in his expert report, and he points to specific boxes in

    11     his deposition.

    12                   THE COURT:    All right.    I've got your position

    13     on this.

    14                   Is there anything more you want to say on this,

    15     Mr. Padmanabhan?

    16                   MR. PADMANABHAN:     Your Honor, the paragraph that

    17     Mr. Whitman pointed you to, paragraph 146 of the reply

    18     report says very clearly, the CMTSes -- the CMTS is obtained

    19     by converting parallel information received on multiple

    20     upstream RF channels.      It's talking about the channels

    21     received at the outside of the box.

    22                   There's never a discussion of parallel to the

    23     thing that's allegedly in the combiner.         And if you want to

    24     just say it kind of happens hocus pocus, the claims are

    25     rendered meaningless.      The Court gave us a specific
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 50 of 117 PageID #: 28026
                                                                           50


     1     construction, and that's what we've applied.

     2                   THE COURT:    Okay.

     3                   MR. WHITMAN:     If I may, he didn't read the next

     4     sentence in paragraph --

     5                   THE COURT:    Read the next.

     6                   MR. WHITMAN:     -- 146 that addresses that exact

     7     point.    "Whether the data may be temporarily buffered to a

     8     memory, and/or transferred over a packet bus interface,

     9     while still in parallel format, before being multiplexed and

    10     serialized is merely additional functionality."

    11                   Dr. Nettles is saying it's always in parallel.

    12     Channels are always in parallel, and that's what the CCF

    13     process and the CMTS is doing.        It's irrelevant that the

    14     device, that the CMTS itself received those channels in

    15     parallel.    That's a given.     That's step -- that's the first

    16     element of the claim.

    17                   Those channels come in.      They're eventually sent

    18     to the combiner.     They must be combined every time back into

    19     that stream or that person clicking on the Netflix video

    20     isn't going to get it.      And the combiner does that, takes

    21     those logical channels, converts them back in the serial

    22     stream, and sends it out.       That's exactly how it works, and

    23     that's what Dr. Nettles said.

    24                   THE COURT:    All right.    Okay.   Let's move on.

    25                   Do you really want to argue this written
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 51 of 117 PageID #: 28027
                                                                           51


     1     description invalidity argument which I have to say seems

     2     pretty weak to me?

     3                   MR. PADMANABHAN:     Your Honor, I guess we don't

     4     think it's that weak, but maybe if you want to move to a

     5     Daubert issue first.

     6                   THE COURT:    Yeah, let's do that because I have a

     7     question.    Other than the one Federal Circuit case that you

     8     all cited from like 1992 where they said, you know,

     9     essentially on the face of the patent, there's no written

    10     description, has there ever been another case where the

    11     Federal Circuit has said no written description based on no

    12     expert testimony?

    13                   MR. PADMANABHAN:     On no expert testimony or lack

    14     of disclosure?     I'm sorry, Your Honor.

    15                   THE COURT:    That somebody's made, we've proved

    16     written description by clear and convincing evidence even

    17     though they have no expert testimony to support the

    18     argument.

    19                   MR. PADMANABHAN:     Your Honor, if I could take a

    20     moment, I'm being consulted by a couple people.

    21                   THE COURT:    Yeah, I see.

    22                   MR. PADMANABHAN:     I'll report back to you.

    23                   THE COURT:    Why don't you all think about that.

    24     You all think about that.       Let's do one of these Dauberts,

    25     and why don't we now give the plaintiff a chance to go
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 52 of 117 PageID #: 28028
                                                                           52


     1     first.

     2                    MR. DeVINCENZO:    Thank you.

     3                    THE COURT:   And Mr. DeVincenzo, did I get your

     4     name right there?

     5                    MR. DeVINCENZO:    Yes, you did.

     6                    THE COURT:   A popular name in Delaware.       Which

     7     one are you arguing here?

     8                    MR. DeVINCENZO:    ChanBond's motion with respect

     9     to Mr. Bakewell's opinion on the market theory of reasonable

    10     royalty.

    11                    THE COURT:   Okay.    This is the damages expert.

    12     Yes.   Okay.   I know what you're talking about.

    13                    Let me just find that.     Okay.   Hold on just a

    14     second.    That's not the right one.

    15                    Okay.   Now, I've got it.     Yeah.

    16                    MR. DeVINCENZO:    Okay.   Mr. Bakewell offers

    17     three different methods to come to a reasonable royalty, and

    18     our motion is with respect to one of those methods.

    19                    THE COURT:   Right.

    20                    MR. DeVINCENZO:    With respect to the market

    21     approach, there's no dispute that it's a proper methodology.

    22                    THE COURT:   Right.

    23                    MR. DeVINCENZO:    The question is:     He didn't

    24     follow the methodology, and his failure to follow the

    25     methodology is rather blatant.        In fact, in response to our
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 53 of 117 PageID #: 28029
                                                                           53


     1     motion, defendants argue separately that various pieces of

     2     information are admissible, but they tend to avoid the

     3     question of whether those data points actually represent a

     4     comparable transaction.

     5                   THE COURT:    And the market approach, for the

     6     sake of this argument here, is valuing the patents, right,

     7     not trying to value some license?

     8                   MR. DeVINCENZO:     Well, they use many different

     9     data points, most of which aren't agreements at all, and

    10     that's the central problem.       But in general, he's trying to

    11     use the market approach to show a reasonable royalty.           So

    12     what he's got to do --

    13                   THE COURT:    Right.    Right, but the thing that

    14     he's trying to show a market approach to is the market

    15     approach as to how much the patents are worth; right?

    16                   MR. DeVINCENZO:     Yeah.   Well, how much a

    17     reasonable royalty, so a license to an alleged infringer --

    18                   THE COURT:    Okay.

    19                   MR. DeVINCENZO:     -- would cost, right, because

    20     that's, at the end of the day --

    21                   THE COURT:    No, but that's the end product.          But

    22     when you talk about a market approach, I don't know, I

    23     always thought that normally meant how much you would buy or

    24     sell something for.

    25                   MR. DeVINCENZO:     It could mean that, but in
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 54 of 117 PageID #: 28030
                                                                           54


     1     terms of reasonable royalty determinations, the market

     2     approach involves consideration of the terms of licenses and

     3     other transactions involving comparable technology.           So

     4     Mr. Bakewell recognized that the objective of his approach

     5     was to --

     6                   THE COURT:    Okay.   So let me cut you short here

     7     because as I gather, we have three different things that

     8     defendants are offering on this one approach.

     9                   One has something to do with the financing of

    10     ZBand in the approximate time period of 2001.          The second

    11     has to do with some sort of purported offer to sell in about

    12     2012 by somebody who's connected to AST which talks about

    13     high seven figures. And then the third thing is some emails

    14     and other stuff after the litigation was commenced where

    15     various people or players are busy, for lack of a better

    16     word, handicapping the litigation.

    17                   So you think Bakewell needs all of these things

    18     to do a market approach, or can he do it with something less

    19     than all of this?

    20                   MR. DeVINCENZO:     Well, I think the problem is he

    21     doesn't identify any comparable transactions.          And if he had

    22     one, the question would be:       Is that a proper basis for a

    23     reasonable royalty with one?

    24                   THE COURT:    Well, so --

    25                   MR. DeVINCENZO:     When he -- sorry.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 55 of 117 PageID #: 28031
                                                                           55


     1                    THE COURT:    -- here's my reaction after reading

     2     this which is I think the 2001 business is irrelevant

     3     because then they're talking about buying a company that has

     4     no patents or at least doesn't have these patents.           So when

     5     I say buying, investing in.       So I don't know, that just

     6     seems to me to be irrelevant.

     7                    And the third where the people are busy trading

     8     shares in ChanBond, it's pretty clear ChanBond's main asset

     9     is this litigation.      Then they're just betting on the

    10     litigation outcomes, and I don't think that's much of a

    11     basis for finding out what a license, which I think is

    12     supposed to be in 2012, is supposed to be.

    13                    On the other hand, if the inventors or their

    14     agents offered to sell the patents in 2012 for high seven

    15     figures, that seems to me to be a fairly useful data point

    16     to try to figure out how much they thought the patents were

    17     worth.     And sort of the corollary to that is any license is

    18     going to be for less because why would you take a license if

    19     you could just buy all the patents for, you know, $10

    20     million.

    21                    MR. DeVINCENZO:    First, I agree with you on

    22     points one and three.       With point two, and that's really

    23     where our arguments are two ships passing in the night.            The

    24     problem with the offer for sale, right now we're not arguing

    25     it's inadmissible.      They cited many cases that it could be
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 56 of 117 PageID #: 28032
                                                                           56


     1     admissible to show how much the inventors were willing to

     2     accept, but it's not a comparable transaction.          No

     3     transaction was --

     4                   THE COURT:    Well, you say that because the terms

     5     of the, so to speak, sale were, other than monetary, not

     6     mentioned; is that what you're saying?

     7                   MR. DeVINCENZO:     Even more fundamentally,

     8     there's no evidence that anyone even saw the offer.

     9                   THE COURT:    Well, it doesn't matter, I mean, if

    10     the inventors or whoever owned the patent at the time had

    11     just had a conversation between the three of them which they

    12     memorialized in writing saying how much would you sell it

    13     for, how much would you sell it for, how much would you sell

    14     it for?    They all said $10 million.      I wouldn't care whether

    15     anybody ever saw that.

    16                   MR. DeVINCENZO:     I understand that, but does

    17     that -- you can't then dress that up under the market

    18     approach which is an economic principle for valuing assets.

    19                   THE COURT:    Well, so that's an interesting

    20     point, maybe a good point.       Well, I have two questions.

    21                   One is:    Saying that, does that mean that the

    22     question of whether or not the purported offer to sell would

    23     come in as a piece of evidence, that that's a separate

    24     question from the market approach?

    25                   And the second thing is, I'm just curious, the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 57 of 117 PageID #: 28033
                                                                           57


     1     income approach and whatever the other approach was that the

     2     defendants' expert used, what did the expert conclude about

     3     those?

     4                   MR. DeVINCENZO:     Their expert concluded

     5     royalties of those two approaches as well, but --

     6                   THE COURT:    Were they relatively consistent with

     7     the "market approach"?

     8                   MR. DeVINCENZO:     Relative in the same ball park.

     9                   THE COURT:    Okay.   All right.

    10                   MR. DeVINCENZO:     And just briefly on the offer

    11     to sell, it is a separate question.        More importantly here,

    12     there is not a single shred of evidence that one of the

    13     inventors made that offer.

    14                   THE COURT:    Well, no, I understand --

    15                   MR. DeVINCENZO:     It's hearsay.

    16                   THE COURT:    -- it was made by some other person.

    17                   MR. DeVINCENZO:     Yeah.

    18                   THE COURT:    But from what I could tell, and I

    19     haven't, obviously, looked through all the different things

    20     recited -- well, and maybe I'll give the defense a chance to

    21     do this, but I was trying to piece together exactly who it

    22     was that made the offer to sell because I had the impression

    23     maybe that's not the same person as the one who says I

    24     cleared it with the inventors.

    25                   MR. DeVINCENZO:     Yeah, because we plan to file a
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 58 of 117 PageID #: 28034
                                                                           58


     1     separate motion in limine at the appropriate time on the

     2     offer for sale, but regardless of its admissibility, our

     3     point is that single data point, even if it's admissible --

     4                   THE COURT:    Right.    Yeah, one data point is

     5     probably not enough.

     6                   MR. DeVINCENZO:     Exactly.

     7                   THE COURT:    Well, I'll tell you what,

     8     Mr. DeVincenzo, unless you have something that you're

     9     burning to tell me, why don't I hear from the other side to

    10     see whether you actually need to say any of this stuff.

    11                   MR. DeVINCENZO:     Okay.   Thank you, Your Honor.

    12                   THE COURT:    All right.    Mr. Enzminger.

    13                   MR. ENZMINGER:     Good afternoon.     Good afternoon,

    14     Your Honor.    Starting from Your Honor's question with

    15     respect to the offer for sale, there's substantial evidence

    16     that the inventors authorized that offer.         And whether they

    17     did or not is a factual question that doesn't go to the

    18     admissibility of the methodology used by the expert.

    19                   So that particular factual question will be up

    20     to the jury, or if they move to in limine, up to you to

    21     exclude, but it's not a methodology issue.          Clearly experts

    22     under the market approach are allowed to use offers made by

    23     plaintiff.

    24                   THE COURT:    And so just to go terminology-wise,

    25     is the market approach the same thing that essentially
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 59 of 117 PageID #: 28035
                                                                           59


     1     happens in a lot of patent cases that basically we're

     2     talking about?     And in the normal case, it's comparable

     3     licenses comparable economically and technologically, and

     4     then you massage it with Georgia-Pacific, and you come out

     5     with some number?     Is that --

     6                   MR. ENZMINGER:     Sort of --

     7                   THE COURT:    -- a different market approach?

     8                   MR. ENZMINGER:     It is a little bit different.

     9     Certainly a market approach is to consider comparable

    10     licenses.    That's one data point that can be considered.

    11                   But the other aspect of it is that the market

    12     approach also deals with other transactions.          For example,

    13     as this Court found in AVM which is cited in our papers --

    14                   THE COURT:    Yeah, you know, I remember that.         I

    15     don't think it's comparable because there you had the

    16     inventor actually selling, trying to sell.          The inventor was

    17     also the plaintiff in that --

    18                   MR. ENZMINGER:     Right.

    19                   THE COURT:    -- trying to sell before, and in

    20     fact, actually making some transaction before the litigation

    21     began.

    22                   MR. ENZMINGER:     That's exactly what's going on

    23     here.    So if we go back to the timeline, so there are three

    24     sorts of sets of evidence in the report.         You've dealt with

    25     your impressions of the first and third, but I wanted to
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 60 of 117 PageID #: 28036
                                                                           60


     1     take just a quick moment.       We have a 15-year period of the

     2     inventors trying to monetize these patents, and they had

     3     several business models.

     4                    The first is trying to get investment for the

     5     technology.    The evidence will be that the technology we're

     6     talking about are these patents.        It's not that the

     7     plaintiffs in their motion talk about the fact that the

     8     asserted patents didn't issue until years later, but the

     9     parent patent was applied for right when they formed this

    10     company.

    11                    THE COURT:   But even it hadn't issued at the

    12     time; right?

    13                    MR. ENZMINGER:    Pardon me?

    14                    THE COURT:   It hadn't issued.

    15                    MR. ENZMINGER:    It had not.    So they went out

    16     into the market and tried to get investment in that idea,

    17     the underlying technology.       And they approached 15 to 20

    18     companies and said, Here's our idea.         This is what we're

    19     working on, and they got no investment.

    20                    The second set is the inventors -- the second

    21     timeline is the inventors trying to sell the patents.           They

    22     didn't just try to sell it through the AST brokerage, they

    23     also tried to sell them directly to some of the -- to

    24     operators.

    25                    THE COURT:   But nobody was interested; right?
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 61 of 117 PageID #: 28037
                                                                           61


     1                   MR. ENZMINGER:     No one was interested.

     2                   THE COURT:    So how does that tell you what a

     3     valid and infringed patent would sell for?

     4                   MR. ENZMINGER:     Because --

     5                   THE COURT:    I'm guessing Sprint and Verizon, if

     6     you said 100 percent what you're doing, this is a valid

     7     patent and you're infringed, one would hope that they would

     8     not say, sorry, our offer is zero.

     9                   MR. ENZMINGER:     Offers to sell by the inventor

    10     are indicative of value under the market approach, and there

    11     are a number of decisions that hold that.

    12                   THE COURT:    I'm sorry.

    13                   MR. ENZMINGER:     Yeah.

    14                   THE COURT:    So here's the thing:      So in 2008,

    15     what were they offering to sell the patents for?

    16                   MR. ENZMINGER:     The patents.

    17                   THE COURT:    Or what were they offering to sell?

    18                   MR. ENZMINGER:     I'm sorry?

    19                   THE COURT:    I'm sorry.    I think we're --

    20                   MR. ENZMINGER:     We're maybe --

    21                   THE COURT:    So you said in 2008, what did they

    22     offer to sell to Sprint and Verizon?

    23                   MR. ENZMINGER:     In terms of a dollar value?

    24                   THE COURT:    I don't --

    25                   MR. ENZMINGER:     No, what they tried to sell then
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 62 of 117 PageID #: 28038
                                                                           62


     1     were these patents.

     2                    THE COURT:   And they said not interested in

     3     buying; right?

     4                    MR. ENZMINGER:    Correct.

     5                    THE COURT:   What did they offer to sell them

     6     for?

     7                    MR. ENZMINGER:    I don't have that on the tip of

     8     my hand.    Yeah.   They didn't quote a price to Sprint.

     9                    THE COURT:   So how is an offer to sell without a

    10     price being quoted probative of anything?

    11                    MR. ENZMINGER:    Because it's probative of a lack

    12     of interest on the part of the industry that could use it.

    13                    THE COURT:   Yeah, that seems to me not to be

    14     something -- you know, what you're trying to get is what

    15     somebody would have paid for a valid and infringed patent.

    16     People who don't think it's valid or don't think it's

    17     infringed, their opinions don't count.

    18                    MR. ENZMINGER:    The issue was that there was no

    19     interest in the technology by the companies to which it was

    20     being marketed.     And when they put it on the AST market

    21     price, they did set a price.

    22                    THE COURT:   Okay.   Well, that's a different

    23     thing.

    24                    MR. ENZMINGER:    Okay.   And they adjusted the

    25     price.     So they had two prices over a period of time on the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 63 of 117 PageID #: 28039
                                                                           63


     1     AST marketplace.     And then the third attempted monetization

     2     of these patents were when they reached out to litigation

     3     funders to sell the patents for purposes of litigation.            And

     4     perhaps that's betting on litigation, but there still is a

     5     valuation of the patent and what can reasonably be expected

     6     to be --

     7                   THE COURT:    Well, actually --

     8                   MR. ENZMINGER:     -- recovered.

     9                   THE COURT:    -- I think litigation funders are

    10     actually betting on the value of the litigation, aren't

    11     they?

    12                   MR. ENZMINGER:     Well, in part, but they're also

    13     betting on the underlying valuation of the technology

    14     because that's what would drive a recovery in the

    15     litigation.

    16                   THE COURT:    So one of the questions I have is

    17     Mr. DeVincenzo said, and I'm sure he's right, that the other

    18     two approaches to valuation that your expert uses that

    19     they're not complaining about come out to more or less the

    20     same place in terms of value; right?

    21                   MR. ENZMINGER:     They're actually a little bit

    22     lower, but --

    23                   THE COURT:    Okay.

    24                   MR. ENZMINGER:     -- within the order of

    25     magnitude.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 64 of 117 PageID #: 28040
                                                                           64


     1                   THE COURT:    And so one of the things that I'm

     2     wondering is how much of this is really designed to say

     3     their technology is worth less is more fitting in with your

     4     non-infringement arguments than something that you actually

     5     need for damages?

     6                   Do you understand my question?

     7                   MR. ENZMINGER:     I do understand your question,

     8     but again, that goes to -- that's the interesting thing

     9     because it goes to both facts.        The plaintiff's experts

    10     have -- I'm sorry, the inventors, and ChanBond, and plus

    11     their damages expert have said that they had an expectation

    12     of high value for these patents.        And there's no empirical

    13     evidence of that from the beginning of the time when they

    14     filed them and formed ZBand to the sale in this litigation.

    15     All the valuations are, you know, ten orders of magnitude

    16     less than what they're claiming.

    17                   THE COURT:    Well, so I understand why you might

    18     say that, and of course, I suppose if the first witness

    19     called for the plaintiff in the trial and its inventor says,

    20     yeah, we always thought this was a hundred-million-dollar

    21     thing, or a billion-dollar thing, or whatever they might

    22     say, then I suppose that might open the door to a bit of

    23     cross-examination.

    24                   But just looking at this as a basis for an

    25     expert to testify, it seems to me that on your best day,
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 65 of 117 PageID #: 28041
                                                                           65


     1     you'd be able to get in actual offers by or on behalf of

     2     whoever held the patents at the time to sell them or to

     3     license them depending on where you are in the offer to

     4     license.    But I do think, you know, the offer to sell has

     5     some logical relationship to how much they'd be willing to

     6     accept in a licensing negotiation.

     7                   But I don't think for that, Mr. Enzminger, that

     8     you need what the market reaction was.         All you really need

     9     to have is what the offers to sell were for; right?

    10                   MR. ENZMINGER:     Well, that's among the data

    11     points, but the fact they couldn't monetize it in other ways

    12     as well or at any time in the 15-year program is indicative.

    13                   THE COURT:    But that just seems like the

    14     question of, you know, monetizing it, it seems to me like --

    15     I don't have -- and I'm not saying that's what happened

    16     here, but that would seem to have a perverse incentive that

    17     the industry gets together, says well, we just won't license

    18     these patents, and later on, if anyone ever calls us into

    19     account, we'll say, Well, look nobody licensed the patents

    20     which doesn't seem like a good --

    21                   MR. ENZMINGER:     That's certainly a

    22     cross-examination point, but it doesn't go to the

    23     methodology of the market approach which both sides agree is

    24     a sound methodology for purposes of rendering a patent

    25     royalty opinion.     I mean, certainly they will make that
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 66 of 117 PageID #: 28042
                                                                           66


     1     argument.    Certainly, we will counter that argument, but

     2     that's not a methodological argument.

     3                    THE COURT:   All right.    Do you have anything

     4     more to say?

     5                    MR. ENZMINGER:    Not unless Your Honor has

     6     questions.

     7                    THE COURT:   So let me ask you, Mr. Enzminger,

     8     how much of these data points do you need or does your

     9     expert need to make this market approach valuation?

    10                    MR. ENZMINGER:    How much does he need as a

    11     matter of law?

    12                    THE COURT:   Well, or as a matter of his

    13     expertise.    I mean, in other words, I presume, though I

    14     could be wrong, that one data point is not much of a

    15     methodological basis for coming to a conclusion.           I mean, I

    16     suppose --

    17                    MR. ENZMINGER:    Well, certainly two gives you a

    18     greater degree of certainty.       But in terms of an opinion, if

    19     you're talking about a marketplace, and the inventors are

    20     willing to sell the patents for a particular price, call it

    21     $10 million, it is unreasonable to think that the buyer

    22     would then offer more than that.        That's just not the way

    23     markets work.

    24                    So when the plaintiff has made an offer, and

    25     they did -- they sold the patent.        They actually had a
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 67 of 117 PageID #: 28043
                                                                           67


     1     couple of offers to sell the patents to non-practicing

     2     entities, and they also had the AST brokerage which was then

     3     sent out to dozens of companies in the industry setting a

     4     price.    And then they set a second price a few months later

     5     by indicating that their first price was soft.          So that's at

     6     least three data points, and I think that's sufficient.

     7                   Yeah.   The other thing, too, is with respect to

     8     the AST, it's a listing.       So it's offers to dozens of

     9     companies.    But the salient fact is that the inventors were

    10     willing to sell the patent portfolio including, you know,

    11     having uploaded claim charts where they accuse the cable

    12     modems in this very industry.       Having uploaded all that,

    13     putting it on the marketplace, they set a price.           Got no

    14     offers.

    15                   Set a second price a few months later.         Well, it

    16     wasn't a second price.      It was still the same high seven

    17     figures, but then they agreed that they would take all

    18     reasonable offers.

    19                   So that is indicative of the value that the

    20     plaintiff would be able to take in a market approach --

    21     would be willing to take in a market approach.

    22                   THE COURT:    All right.    Anything else?

    23                   MR. ENZMINGER:     No.

    24                   THE COURT:    All right.

    25                   MR. ENZMINGER:     Thank you, Your Honor.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 68 of 117 PageID #: 28044
                                                                           68


     1                    THE COURT:   Mr. DeVincenzo, what would you like

     2     to say in terms of what Mr. Enzminger was saying about

     3     methodology?

     4                    MR. DeVINCENZO:    He's -- sorry.

     5                    THE COURT:   No, go ahead.

     6                    MR. DeVINCENZO:    It is a methodology issue and

     7     here's the issue.     Mr. Bakewell is trying to dress up

     8     irrelevant data points under the legitimacy of the market

     9     approach and under any reasonable interpretation.           These

    10     data points, they want to go through all of this with the

    11     jury, that they were seeking $2 million in investment to

    12     develop a product for development.        I mean, that's entirely

    13     irrelevant that -- the Sprint point, well, they tried to

    14     sell it.    How much?    We don't know.

    15                    They have one data.     It's an offer for sale.

    16     The inventors never made the offer, but that's a question of

    17     admissibility, and we'll argue that then.

    18                    It certainly isn't proper to take an offer that

    19     we don't know if anyone saw.       We don't know if anyone

    20     downloaded the claim charts.       We don't know of any infringer

    21     who believed the patents were valid and infringed, actually

    22     saw the offer and say that puts a cap on damages under the

    23     market approach.

    24                    It just doesn't.    There's no evidence.

    25     Mr. Bakewell defined the market approach in his report as
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 69 of 117 PageID #: 28045
                                                                           69


     1     requiring comparable transactions.

     2                   THE COURT:    And I'm sorry to interrupt you, and

     3     Mr. Enzminger can chime in on this, too.         For various

     4     reasons, I guess I thought I knew what the market approach

     5     was.

     6                   Does the Federal Circuit in some case or cases

     7     talk about what kind of stuff can be considered in the

     8     market approach?

     9                   MR. DeVINCENZO:     As to -- the Fed Circuit has

    10     discussed comparable actions.       So I read it as Mr. Bakewell

    11     has defined the market approach in his report.          But for an

    12     agreement to be considered under that approach, it must be

    13     comparable as the Fed Circuit has --

    14                   THE COURT:    But that's just a regular --

    15                   MR. DeVINCENZO:     Comparable --

    16                   THE COURT:    -- license or somebody's licensed

    17     something, and you're taking license agreements and, you

    18     know, massaging them to see what the hypothetical

    19     negotiation would do here.

    20                   MR. DeVINCENZO:     Yes.

    21                   THE COURT:    But Mr. Enzminger said that's a

    22     different market approach than what they're doing here, I

    23     think.

    24                   MR. DeVINCENZO:     I think what they're doing here

    25     or what their expert touts as what he's doing under his
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 70 of 117 PageID #: 28046
                                                                           70


     1     methodology is he says he's taking comparable transactions

     2     and making adjustments to the terms of licensed agreements

     3     or other similar types of agreements.         But that's not what

     4     he does.

     5                   The Fed Circuit has said offers for sale are

     6     admissible, but they've never said an offer for sale is a

     7     comparable transaction.      And that's the difference.

     8                   And why is it admissible?

     9                   THE COURT:    So I'm inclined to believe you on

    10     that.   Mr. Enzminger, in terms of what the Federal Circuit

    11     has said that would support what your expert has done here,

    12     do you have some cases?      You don't necessarily have to cite

    13     them to me right now, but do you have some cases that say

    14     this kind of thing can be used the way your expert's using

    15     it?

    16                   MR. ENZMINGER:     Yes.   Well, there are numerous

    17     cases that talk about offers made by the --

    18                   THE COURT:    Okay.   All right.    And

    19     Mr. DeVincenzo just conceded that one.

    20                   MR. ENZMINGER:     Right.

    21                   THE COURT:    But this other stuff of either

    22     litigation financing, or you know, offers, investment

    23     financing ten years earlier --

    24                   MR. ENZMINGER:     Well, it's not just litigation

    25     financing.    It's a sale of the patents to someone who is
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 71 of 117 PageID #: 28047
                                                                           71


     1     going to then assert them.

     2                   But the answer is yes.      Do you have the

     3     Smartflash?    We'd be happy to brief this, but Smartflash vs.

     4     Apple, this is an Eastern District of Texas case.           I was

     5     actually -- I apologize.       I was trying to find the actual

     6     case because it does cite the Federal Circuit.

     7                   But --

     8                   THE COURT:    So this is a District Court case?

     9                   MR. ENZMINGER:     This is a District Court case in

    10     the Eastern District of Texas.

    11                   THE COURT:    Right.

    12                   MR. ENZMINGER:     But you know, they're talking

    13     about the initial investment in technology, the success of

    14     the company, offers to sell the patents-in-suit, the

    15     relationship of the parties can all be used and allowed this

    16     report.    So you know, with the market approach, even a

    17     single data point where it's an offer by the patentholders

    18     can support the opinion.       In this case, we have more than

    19     one.

    20                   THE COURT:    Right.    Let me just write this down.

    21     All right.

    22                   Well, okay.    All right.    Is there anything more

    23     to be said on this particular issue?

    24                   MR. DeVINCENZO:     Your Honor, I'd just like to

    25     point out the case says monetization attempts surrounding
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 72 of 117 PageID #: 28048
                                                                           72


     1     the date of the hypothetical.       The monetization attempts

     2     here are ten years prior to the hypothetical, so --

     3                   THE COURT:    I appreciate that.

     4                   MR. DeVINCENZO:      -- on its face, it doesn't

     5     support --

     6                   THE COURT:    Yes.

     7                   MR. ENZMINGER:     In this case, it was six years.

     8                   THE COURT:    I'm sorry, in this case?

     9                   MR. ENZMINGER:     In this particular case where

    10     the judge said monetization attempts around the hypothetical

    11     negotiation, the date was six years.

    12                   THE COURT:    All right.

    13                   MR. ENZMINGER:     So it wasn't exactly.      It wasn't

    14     contemporaneous.

    15                   THE COURT:    All right.    Shall we move on to

    16     something else?

    17                      When did we start?     Did we start at about

    18     3:30?   Why don't we take a short break here.

    19                   THE CLERK:    All rise.

    20                   THE COURT:    We'll take a little break.

    21                   (Recess was taken.)

    22                   THE CLERK:    All rise.

    23                   THE COURT:    All right.    Everyone can be seated.

    24     Why don't we go to the plaintiff's attempt at excluding the

    25     written description opinions of the defendants' expert,
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 73 of 117 PageID #: 28049
                                                                           73


     1     Quigley?

     2                   MR. ENZMINGER:     Okay.    Your Honor, are we going

     3     to have a chance to hear the defendants' Daubert on damages?

     4                   THE COURT:    We'll do something with that before

     5     we're done.

     6                   MR. ENZMINGER:     Okay,

     7                   MR. PACELLI:     Good afternoon, Your Honor.

     8     I'm --

     9                   THE COURT:    You're Mr. Pacelli?

    10                   MR. PACELLI:     Yes.

    11                   THE COURT:    Okay.     Go ahead.

    12                   MR. PACELLI:     I don't know if that's a common

    13     last name in Delaware.      So I'm going to address ChanBond's

    14     motion, Daubert motion on the alternative summary judgment

    15     motion regarding Ms. Quigley's opinion.           That's the

    16     defendants' expert.

    17                   Just a little summary, we started with 12 --

    18                   THE COURT:    Right.     I got rid of all the

    19     enablement and some of the written description.

    20                   MR. PACELLI:     Yes, Your Honor.      So we're left

    21     with really two issues.      One is the distribution unit issue,

    22     and the second is the receiving channel in use information.

    23                   So let me start with the first one.         The issue

    24     of the distribution unit has already come up at claim

    25     construction.     There was one term, the intelligent device.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 74 of 117 PageID #: 28050
                                                                           74


     1                    Defendants proposed a construction that required

     2     a distribution unit.      Your Honor rejected that argument

     3     because a distribution unit is not a required element of the

     4     invention.

     5                    Likewise, for the wideband signal distribution

     6     system term, defendants proposed a construction that

     7     included a distribution unit.       It was essentially the same

     8     argument they're making now just recast in the claim

     9     construction format.

    10                    Now, when Ms. Quigley was asked expressly

    11     whether there was written description for the claims as

    12     construed by the Court, for example, a system that

    13     distributes signals on a wideband of frequencies, she agreed

    14     she did not dispute that.       In fact, she conceded that the

    15     patents do describe a system that transmits a wideband of

    16     frequencies.     And that was the Court's construction of

    17     wideband signal distribution system.

    18                    With respect to the other term, the intelligent

    19     device, when Ms. Quigley was asked whether the inventors

    20     were in possession of an invention that distributes a

    21     wideband signal as expressly defined by the specification to

    22     the Court's order, she agreed.

    23                    And defendants simply ignore the testimony.

    24     Instead, they make an argument based on the Gentry Gallery

    25     line of cases.     Now, as Your Honor knows, Gentry Gallery has
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 75 of 117 PageID #: 28051
                                                                           75


     1     a narrow applicability.      For each case that follows Gentry

     2     Gallery, ten cases go the other way, and there's a reason

     3     for that.    The reason is there's a very high bar.

     4                   The Federal Circuit has explained that Gentry

     5     Gallery applies when the disclosure makes crystal clear that

     6     a narrow understanding of a claim term is an essential

     7     element of the invention.       Now, in this case not only is

     8     there no such crystal clear indication, the specification

     9     counsels in the opposite direction.

    10                   And if what follows sounds familiar, that's

    11     because the same argument was made in claim construction.

    12     So here, one, the specification states that a wideband

    13     signal distribution system typically includes a distribution

    14     unit.   As Your Honor noted in the claim construction

    15     opinion, typical does not mean always.         For that matter, the

    16     system also typically includes cables and presumably other

    17     things which were known in the art.

    18                   There is more.     The specification also defines

    19     the BUD or the distribution unit.        The two terms are

    20     essentially used interchangeably in the specification, and

    21     BUD is defined as any type of unit or component for the

    22     distribution of wideband signals.

    23                   So in view of this evidence, even if the

    24     distribution units were required, it could be met by any

    25     type of unit, or component, or any hardware that performs a
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 76 of 117 PageID #: 28052
                                                                           76


     1     function.    So defendants do not explain what difference it

     2     would make whether or not the claims recite or do not recite

     3     the limitation.

     4                    So to sum it up, as Your Honor -- as this Court

     5     has found in a similar case, in this case, whether or not

     6     the claims recite expressly the distribution unit, neither

     7     changes how the system functions nor broadens the scope of

     8     the invention.

     9                    So the second issue is receiving channel in use

    10     information.     Now, both of Ms. Quigley's challenge opinions

    11     relate to receiving the channel in use information.           These

    12     are just headings for the two relevant sections of her

    13     opening report.

    14                    So the first problem is that with respect to two

    15     of the patents, the '565 and '679, the claims do not require

    16     receiving channel in use information.         So the whole body of

    17     opinions with respect to those claims, those two patents,

    18     two out of three don't apply at all.         And so --

    19                    THE COURT:   So the '822 patent which, as I

    20     understand it, there's only one asserted claim?

    21                    MR. PACELLI:    That is correct.     The '822.

    22                    THE COURT:   So let me just ask a question

    23     because I really did read these briefs, so I noticed all

    24     kinds of little odd things.       And the one thing I noticed

    25     that was odd that caught my attention was somewhere, I don't
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 77 of 117 PageID #: 28053
                                                                           77


     1     remember where, but somewhere in all this, defendants said

     2     something like, and the '822 patent, if it's still in the

     3     case at trial.

     4                   You can save me a lot of effort if you told me

     5     you're going to drop it now.

     6                   MR. PACELLI:     The '822?

     7                   THE COURT:    Yeah.   Yeah.    You can't answer this

     8     question.

     9                   MR. PACELLI:     I'm sorry.

    10                   THE COURT:    Are you --

    11                   MR. PADMANABHAN:      We're the defendants, Your

    12     Honor.

    13                   THE COURT:    Yeah.

    14                   MR. PADMANABHAN: Are we dropping a defense or

    15     are you asking --

    16                   THE COURT:    Wait.   I'm sorry.    You guys are

    17     right.    You're right.    Everybody's right.     I'm wrong.

    18                   MR. WHITMAN:     Okay.   They missed an opportunity.

    19     Yes.   We're going to trial on the '822, Claim 14, the

    20     dependent claim.

    21                   THE COURT:    Okay.   So that footnote that I saw,

    22     whatever it was, that was just a teaser?

    23                   MR. WHITMAN:     I believe so.    That was their

    24     footnote.

    25                   THE COURT:    Oh, is that right?
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 78 of 117 PageID #: 28054
                                                                           78


     1                    MR. WHITMAN:    Yes.

     2                    MR. ENZMINGER:    Well, there are no damages

     3     associated with the '822 according to them with the Teece

     4     damages report.

     5                    MR. DeVINCENZO:    Your Honor, that's not true.

     6     That's just not true.

     7                    THE COURT:    All right.   See, I guess I didn't

     8     read it that closely because I thought you all were going to

     9     drop the '822 patent.       You'd like to.

    10                    MR. ENZMINGER:    We're willing to.

    11                    THE COURT:    Okay.    Never mind.   Go ahead,

    12     Mr. Pacelli.

    13                    MR. PACELLI:    So with respect to the '679, again

    14     the '679 and the '565 do not require in the claims receiving

    15     channel in use information; therefore --

    16                    THE COURT:    So actually, hold on.     This was my

    17     other thing.

    18                    MR. PACELLI:    Yeah.

    19                    THE COURT:    So these other two written

    20     description arguments only go to this '822 patent?            Somebody

    21     on the defense side?

    22                    MR. PADMANABHAN:      No, Your Honor.   No.    So Your

    23     Honor, they argue that this is only relevant to the '822

    24     because where it's not -- it's only relevant to the '822

    25     because the word receive is only in there.          They're
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 79 of 117 PageID #: 28055
                                                                           79


     1     misconstruing what the argument is all about.

     2                   THE COURT:    All right.    So thank you.

     3                   MR. PADMANABHAN:     We'll present it in a moment.

     4                   THE COURT:    Got it.    Thank you.    Sorry.

     5                   So Mr. Pacelli, you can respond to that if you

     6     want.

     7                   MR. PACELLI:     Yes.   If I understand that

     8     correctly, counsel's argument would be coextensive with

     9     their summary judgment motion or written description which

    10     is a separate issue.      I understand that Your Honor doesn't

    11     want to hear argument on that.

    12                   THE COURT:    No.

    13                   MR. PACELLI:     We have plenty of slides and

    14     things to say, but --

    15                   THE COURT:    All right.    So go ahead.

    16                   MR. PACELLI:     All right.    So second, with the

    17     '679, the '679 just recites channel in use information.

    18     There is no receiving language here.

    19                   With respect to the '565, '565 is a little bit

    20     more complex.     It recites a processer which is configured to

    21     receive channel in use information.         But the processer is an

    22     internal component, and it can receive channel in use

    23     information from inside the device.

    24                   In fact, Ms. Quigley's second argument has

    25     exactly -- is exactly based on the distinction between
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 80 of 117 PageID #: 28056
                                                                           80


     1     receiving the channel in use information from inside the RF

     2     system channel detecter in the preferred embodiment and

     3     receiving it from the outside world.         So there's no dispute

     4     that this language does not require receiving channel in use

     5     information as Ms. Quigley opined.

     6                    So if we can skip a few more slides.        Here, the

     7     '822.     The '822 does have two receive limitations.         It says

     8     receive a modulated RF signal and receive channel in use

     9     information.     That is correct.

    10                    However, if I can go back one slide, Ms. Quigley

    11     assumes that the claims of the '822 recites an intelligent

    12     device that receives channel in use information on modulated

    13     RF signal.    So she conflates these two limitations.

    14                    However, the claim, if I can put back the claim,

    15     says receive a modulated RF signal and receives channel in

    16     use information.     There's nothing that connects this claim

    17     to the two limitations.      So nothing here says that the

    18     claimed channel in use information has to be received on the

    19     claimed modulator RF signals.       Defendants did not even

    20     address this issue in their opposition brief.

    21                    There's another issue which is essentially the

    22     same that is at issue in defendants' summary judgment motion

    23     with written description which is that the addressable

    24     device has to be identified by the channel in use

    25     information as opposed to the channels.         But Your Honor
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 81 of 117 PageID #: 28057
                                                                           81


     1     agrees, I'm going to skip that.

     2                   So going to Slide 25 here, if one sets aside all

     3     these artificial non-existent limitations in the claim,

     4     there's no dispute that the specification discloses what the

     5     claims recite.     With respect to the '679 and the '565

     6     patents, Ms. Quigley -- this is an excerpt from her

     7     report -- is conceding that this limitation could be

     8     supported by the disclosure to the extent that it requires

     9     detecting only whether a channel is being used or not, but

    10     that's the claim language.       The only issue is the

    11     modulation, but the modulation is not a claim limitation of

    12     any patent.

    13                   With respect to the '565, she goes even further

    14     and she states in her opening report that the common

    15     specification describes what the claims of the '565 patent

    16     require.    Again, the only disagreements are about things

    17     that the claims do not -- the claims don't recite.

    18                   One thing, if I can clarify, if Your Honor has

    19     one more minute, the distinction between what the written

    20     description summary judgment motion is about and what the

    21     Daubert -- ChanBond Daubert motion is about because that's

    22     important.    In their summary judgment motion, defendants are

    23     arguing that there's no written description for when channel

    24     in use information identifies the at least two channels and

    25     and so on.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 82 of 117 PageID #: 28058
                                                                           82


     1                    So that's about using the channel in use

     2     information to control the other elements of the claim which

     3     are the modulator unit and combiner, essentially using that

     4     information to control those two hardware elements.

     5     Instead, Ms. Quigley opined on written description for

     6     receiving before the modulation and receiving rather than

     7     generating.    So again, as we explain in our briefing, those

     8     two issues should be kept separate meaning that we have many

     9     more arguments in this Daubert motion than are in the

    10     defendants' written description motion.

    11                    THE COURT:   Okay.   So you know, it's funny.         You

    12     have just stood up and argued for summary judgment on these

    13     written description issues.       I took the caption of the

    14     briefing literally which is it's a motion to exclude the

    15     expert opinions of Ms. Quigley or for summary judgment in

    16     the alternative.

    17                    And I spent most of my time thinking about the

    18     first part, not the second part.        But you seem to be saying

    19     you're perfectly happy with Ms. Quigley's opinions.           They

    20     all work with your summary judgment motion.

    21                    MR. PACELLI:    No, Your Honor, just a slight

    22     distinction.     What we're saying is that under the correct

    23     construction, because all of Ms. Quigley's opinion are based

    24     on an incorrect claim construction.        So because they are

    25     legally incorrect and legally flawed, they should be
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 83 of 117 PageID #: 28059
                                                                           83


     1     excluded.    And there is no dispute based on those

     2     concessions that we just saw here that under the correct

     3     construction, there's no dispute that there's written

     4     description for the claims.

     5                   THE COURT:    Okay.   So one of the things, and I'm

     6     hesitant to say that I got from reading the briefs because

     7     almost everything I said I got from reading the briefs,

     8     you've proved I got wrong.       But I thought I saw somewhere

     9     that Ms. Quigley has 26 or 30 different written description

    10     opinions.    So maybe she conceded or the defendants on her

    11     behalf conceded three of them in this briefing here.

    12                   Does that mean that besides from the three

    13     things we're arguing about, there's another 20 to 25 written

    14     description opinions that she has?

    15                   MR. PACELLI:     There are other written

    16     description opinions that are not at issue in this motion.

    17     Yes, Your Honor.

    18                   THE COURT:    Okay.

    19                   MR. PADMANABHAN:      I am not sure how accurate

    20     that is, Your Honor.      These motions are -- pretty much cut

    21     to the core of it.      What we dropped, we --

    22                   THE COURT:    Well, you dropped three things.

    23                   MR. PADMANABHAN:      Right.   Enablement --

    24                   THE COURT:    And you've still got these three.

    25     Maybe you have a thing in your other motion --
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 84 of 117 PageID #: 28060
                                                                           84


     1                   MR. PADMANABHAN:      Right.

     2                   THE COURT:    -- but I thought I saw somewhere

     3     that she had, you know, 24, 26, 28 different --

     4                   MR. PADMANABHAN:      That's -- I don't think -- I

     5     think that's probably plaintiff's calculation.          Between

     6     plaintiff's motion and our motion, I think that's

     7     effectively the universe of her opinions.         It might be

     8     something else out there, but top of my mind, it's pretty

     9     much the universe.

    10                   THE COURT:    All right.    So Mr. Pacelli, thank

    11     you.

    12                   MR. PACELLI:     Thank you, Your Honor.

    13                   THE COURT:    All right.    Mr. Padmanabhan or

    14     whoever.

    15                   MR. PADMANABHAN:      Can we go back to the slide

    16     that you had before?      Andrea, the one before this.

    17                   MR. PACELLI:     The one before this?

    18                   MR. PADMANABHAN:      Yeah, that would be helpful.

    19     Your Honor, we'll switch to our slide in a minute.           Before

    20     we do that, I just want to clarify the record on a couple of

    21     things, if that's okay, from some of the previous issues.

    22                   THE COURT:    Sure.

    23                   MR. PADMANABHAN:      So I want to make sure there's

    24     no misconception.     So one of the questions the Court asked

    25     was whether ChanBond's expert, Dr. Nettles, reviewed source
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 85 of 117 PageID #: 28061
                                                                           85


     1     code in order to support his opinion.         He did not.    There is

     2     no source code review involved in this case in the sense

     3     that Dr. Nettles has not based any of his opinions on source

     4     code.

     5                   So it's important because these are computer

     6     devices, and obviously, computers run on code.          So that's

     7     not the basis for his --

     8                   THE COURT:    I take it neither side has looked at

     9     the code and is relying on that for anything.

    10                   MR. PADMANABHAN:     No, although defendants have

    11     data that support their position, so --

    12                   THE COURT:    But in terms of does source code

    13     matter to either side here, you're telling me no?

    14                   MR. PADMANABHAN:     No.   I just don't want there

    15     to be a misconception.

    16                   So second, I think that -- well, we'll just

    17     leave it at that.     Let me go over some housekeeping matters.

    18                   Your Honor had asked about case cites with

    19     respect to defendants' written description motion --

    20                   THE COURT:    Yes.

    21                   MR. PADMANABHAN:     -- and whether or not a motion

    22     or a motion of this sort could be supported without an

    23     expert opinion and whether there are cases that cite that.

    24     So as an initial point, in our footnote three of our reply

    25     brief, we make clear that ChanBond conceded that we, in
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 86 of 117 PageID #: 28062
                                                                           86


     1     fact, did cite opinions from Ms. Quigley.         We cited summary

     2     paragraphs, but they're lengthy opinions in there on the

     3     exact --

     4                    THE COURT:   Not in her opening brief.

     5                    MR. PADMANABHAN:     Maybe not in her opening

     6     brief, Your Honor.

     7                    THE COURT:   Well, her reply brief is too late.

     8                    MR. PADMANABHAN:     Understood.   Understood, Your

     9     Honor.     But in opposition to their brief as well, we've

    10     cross moved.     Right.   But there are cases, and so in talking

    11     about University of Rochester which we cite --

    12                    THE COURT:   That's a 1992 case or so?

    13                    MR. PADMANABHAN:     No.   2004, Your Honor.

    14                    THE COURT:   Hold on just a minute.      There was

    15     some case that involved the compound that I think was X2.

    16     Was that the University of Rochester case?

    17                    MR. PADMANABHAN:     I wish I had a memory like

    18     that.    Is that right?

    19                    MR. REISNER:    You're probably referring to

    20     Cox-2.     That would be University of Rochester.

    21                    THE COURT:   Okay.   Thank you.

    22                    All right.   So that's the case that you cited in

    23     the briefing.     Is there something more?

    24                    MR. PADMANABHAN:     There is an additional case

    25     that was cited in our reply brief, and that's Turbocare
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 87 of 117 PageID #: 28063
                                                                           87


     1     Division of Demag vs. General Electric, 264 F. 3d 1111.            And

     2     that's --

     3                   THE COURT:    Sorry.    Can you just say that again?

     4                   MR. PADMANABHAN:      Sure.   264 F. 3d 1111, and

     5     that's a Federal Circuit case from 2001.

     6                   THE COURT:    And that's a case where the District

     7     Court or perhaps the Court of Appeals, but someone said

     8     lacks written description, and there was no expert testimony

     9     to support that?

    10                   MR. PADMANABHAN:      That's right.

    11                   THE COURT:    Okay.

    12                   MR. PADMANABHAN:      So look, Your Honor, here

    13     ChanBond's argument on this concept of receiving channel in

    14     use information before the RF signal is demodulated, they

    15     say that that's decoupled from our addressing argument, that

    16     has nothing to do with the issue on which we moved.

    17                   It is exactly the issue on which we moved.

    18     Okay.   This is what I'd like to call lawyer confusion.           So

    19     here's the issue.

    20                   So this is the claim language.        When the channel

    21     in use information identifies the at least two channels as

    22     containing information addressed to the at least one

    23     addressable device, long phrase, but simply put, you've got

    24     to know the channel's got data for this particular

    25     addressable device.      Right.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 88 of 117 PageID #: 28064
                                                                           88


     1                   So Ms. Quigley offers opinions on this, and what

     2     she says is you can't know what's on the channel unless you

     3     demodulate the data and look at the information.           It's

     4     simple.    It's like putting stuff in an envelope.         That's

     5     what modulation is like.       Unless you open up the envelope,

     6     there's nothing on the envelope that says what's inside.

     7     Unless you open up the envelope, you don't know what's

     8     inside.    You don't know what device it's for.

     9                   That's --

    10                   THE COURT:    Can you just go back to the claim

    11     language?

    12                   MR. PADMANABHAN:     Sure.

    13                   THE COURT:    And so how is your envelope example

    14     related to this?

    15                   MR. PADMANABHAN:     So let me show you a figure

    16     from the patents that will help.        Okay.   So there's a system

    17     with many of these intelligent devices, right, and they're

    18     channels coming in where it says inputs will be multiple

    19     channels.    And that intelligent device needs to know if it's

    20     receiving channels that contain data for that addressable

    21     device in purple that sits behind it.

    22                   And what Ms. Quigley says is that device, it

    23     can't know because it's a modulated RF signal without doing

    24     that demodulation.      It's got to receive information --

    25                   THE COURT:    Does the claim say it has to know,
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 89 of 117 PageID #: 28065
                                                                           89


     1     or does it just say it has to have the information?

     2                   MR. PADMANABHAN:     So it just says that the

     3     channel in use information identifies.         So it's got to have

     4     something called channel in use information that identifies.

     5     Now, the only disclosure of channel in use information in

     6     the entire specification is a single usage of the term.            It

     7     is unrelated to even receiving data which is what this claim

     8     is about.

     9                   Single usage.     The only thing that is disclosed,

    10     if I can get there, Your Honor, is this thing here, an RF

    11     channel detecter.     And what Ms. Quigley opines is based on

    12     her knowledge, a person of skill in the art, that thing

    13     doesn't tell you, cannot tell you if you're getting data, if

    14     you have data on a given channel for an addressable device.

    15                   THE COURT:    But for the signal, whatever it is,

    16     whatever the data is that's coming through --

    17                   MR. PADMANABHAN:     Down here?

    18                   THE COURT:    Somewhere down there.

    19                   MR. PADMANABHAN:     Yeah.

    20                   THE COURT:    Doesn't this have the address

    21     information --

    22                   MR. PADMANABHAN:     Ah.

    23                   THE COURT:    -- somewhere in it because how

    24     otherwise does it know where to go?

    25                   MR. PADMANABHAN:     Exactly, Your Honor.      That's
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 90 of 117 PageID #: 28066
                                                                           90


     1     the problem.     So this thing first needs to figure it out and

     2     then tell this DSP.      And it tells the channel, the

     3     demodulator which channels to demodulate.

     4                    That's what the claim requires.       The claim

     5     requires that the demodulation, and the combining, and then

     6     the output to the addressable device are all pegged to this

     7     channel in use information and knowing that it's going to

     8     that particular addressable device.

     9                    Now, the problem is Ms. Quigley says there's

    10     nothing in the spec that teaches that this thing can do it,

    11     and a person of skill would know looking at this that it

    12     can't do it.     So they've essentially drawn claims that are

    13     much broader than what are disclosed.

    14                    So what's their argument?      Their counter to

    15     this, their counter is it doesn't matter.

    16                    Let's fast forward actually.      The counter is it

    17     doesn't matter.     The counter is that if you've got Channel A

    18     and Channel B coming in, you've got a network of these

    19     intelligent devices if you've got Channel A and Channel B

    20     coming in.    And the channels are carrying data only for

    21     addressable device number two, okay, not addressable device

    22     number one, not what's behind intelligent device number one.

    23                    All intelligent device number one needs to know

    24     is that it's got data for devices in general.          You just need

    25     to know that these channels carry data for devices as
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 91 of 117 PageID #: 28067
                                                                           91


     1     opposed to the devices that sit behind it that it's going to

     2     output data to.     Okay?

     3                   Now, why does that not work?       Why can't that

     4     satisfy the written description?        Because that's not what

     5     the claim says.     If you look at the claim, it's very clear.

     6     You've got a demodulator unit configured to demodulate these

     7     two channels when this channel use information is there,

     8     identifying it.     You're going to combine the data on that

     9     condition, and then you're going to output the digital data

    10     to the at least one addressable device.

    11                   So based on this information, it knows, okay,

    12     I've got device from my data, or I've got data from my

    13     device on this channel.      I'm going to demodulate it.       I'm

    14     going to combine it.      I'm going to send it out to my device.

    15                   Now, importantly, Your Honor, for purposes of

    16     102 and 103, because obviously this limitation is in play

    17     for all issues.     They take a different position.        So for

    18     112, they say it doesn't matter if that channel in use

    19     information identifies a specific device.         As long as you

    20     know you've got channels with data, that's enough.

    21                   For 102 and 103, for devices where you just

    22     assign a channel and you don't identify a specific device

    23     behind it, they say that doesn't satisfy the limitation.             So

    24     they're taking contradictory positions just to salvage the

    25     claims in 112.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 92 of 117 PageID #: 28068
                                                                           92


     1                   So this is a patent called the Amit patent where

     2     the cable modem is assigned channels.         And what does Dr. Axl

     3     say?   You have to have a combiner that relies on this

     4     channel in use information to know what to combine.           Is that

     5     a fair way of summarizing it?       I'm referring to his opinion

     6     there.

     7                   He says, Well, the first part of the limitation

     8     says you need to have a combiner that's configured to

     9     combine.    But the extra part of that limitation is what's

    10     missing.    If it's sufficient to have a demodulator and a

    11     combiner, you don't need the extra stuff in the claim.            He's

    12     talking about saying if you know the channels demodulate and

    13     combine, that's not enough.       You need to know what's going

    14     to that addressable device behind you.

    15                   And that's what we're saying is that the patent

    16     does not teach -- there is not a single spec -- I would

    17     actually challenge you to identify disclosures in the

    18     specification that teaches for an intelligent device that's

    19     receiving data, it's going to identify the address of a

    20     device behind it.

    21                   THE COURT:    Okay.

    22                   MR. PACELLI:     Your Honor, may I respond?

    23                   THE COURT:    Sure.

    24                   MR. ENZMINGER:     Your Honor, they presented three

    25     arguments.    Mr. Padmanabhan responded to one of them.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 93 of 117 PageID #: 28069
                                                                           93


     1     Mr. Retsky would like to respond to the other two.

     2                   THE COURT:    Okay.   So Mr. Pacelli, let me give

     3     counsel here an opportunity to say something.

     4                   Mr. Retsky.

     5                   MR. RETSKY:    Thank you, Your Honor.      So Your

     6     Honor, the two issues that Mr. Pacelli raised are what I'd

     7     like to address next.

     8                   So do you have that clicker?       And we'll look at

     9     the intelligent device issue first.        This impacts all three

    10     of the patents at issue.

    11                   Now, counsel went all the way back to claim

    12     construction, and I want to raise another part of the claim

    13     construction process that I don't think counsel highlighted

    14     or appreciated.     Our point is when we were at Markman, the

    15     parties were advocating different scopes of the claims.            The

    16     plaintiff was advocating a broad scope.         They were asking

    17     for plain meaning on intelligent device and wideband signal

    18     distribution system.      Those are the two key terms here for

    19     this Daubert motion.

    20                   The Court pretty much adapted to the broader

    21     construction that the plaintiff was proposing.          So it got --

    22     it succeeded in Markman.       It was advocating for broad claim

    23     scope, and the Court granted that breadth.

    24                   So what happens next?      Let me skip to -- there's

    25     actually a case that they cited in their brief that
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 94 of 117 PageID #: 28070
                                                                           94


     1     addresses this very situation.        In fact, it poses the

     2     dilemma.    The irony of this situation is that Liebel

     3     successfully pressed -- it had -- its claim included

     4     jacketless systems.       This was about syringes.

     5                    But having won that battle, it then had to show

     6     that such a claim was fully enabled, and that's what it

     7     couldn't do.     So be careful.     If you ask for broad scope,

     8     you still have to have a patent disclosure that supports

     9     that breadth.

    10                    Now, we found, Your Honor, that that actually

    11     wasn't the only case that came out this way.          That was a

    12     Federal Circuit case.       Another Federal Circuit case, this is

    13     a quote from the District Court decision, and I have a copy

    14     of that that I'm happy to hand up.

    15                    THE COURT:    No.    No, that's all right.    I've got

    16     access to Westlaw.

    17                    MR. RETSKY:    Okay.    You're more than welcome to

    18     a copy, counsel.

    19                    Similar situation.      They're saying, here again,

    20     doesn't this sound familiar, we're rehashing old claim

    21     construction arguments.       That's what they want to try to

    22     make this into.     No.    There's a subtlety here that I don't

    23     think they're appreciating.

    24                    THE COURT:    Well, no.    I mean, somebody cited

    25     this case, American Hooks.         I'm probably not pronouncing it
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 95 of 117 PageID #: 28071
                                                                           95


     1     right.    I think they cited it for essentially the same thing

     2     that if you get broad claim construction, then you create

     3     possible written description issues.

     4                   MR. RETSKY:     Right.   Exactly.   So that's our

     5     point, Your Honor.      The Court's construction tells us

     6     intelligent device is not limited to transmitting into a

     7     distribution unit and addressable devices.          It's broader

     8     than that.    Okay.

     9                   Ms. Quigley lived with that.        She honored Your

    10     Honor's constructions.      She said based on those

    11     constructions now, what is the claim scope, and is there

    12     written description disclosure to support that breadth?

    13     Okay.    Because the scope had already been determined.         She

    14     wasn't arguing different claim constructions.          She wasn't

    15     trying to change the claim constructions.

    16                   She was applying your claim constructions and

    17     saying, okay, that's pretty broad.        Does the specification

    18     support that breadth?

    19                   So the prosecution -- let me just cut ahead

    20     here.    The intelligent device requires an intelligent

    21     distribution system.      As you can see -- I don't know if I'm

    22     working it.    Here you go.

    23                   Taking digital signals off of a wideband signal

    24     distribution system.      Okay.   And Your Honor is right, it

    25     says typically includes a distribution unit.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 96 of 117 PageID #: 28072
                                                                           96


     1                   Now, the claims don't have the distribution

     2     unit, so it's broader than that.        And that's what

     3     Ms. Quigley was talking about.        If you can see the original

     4     claim from the first patent, it's not in this case, the '918

     5     patent.    It had a wideband distribution unit element.         If

     6     you look at the '679 patent, that's not there any longer.

     7                   So these claims are broader.       They've been

     8     construed broader.      So what Ms. Quigley was opining on, is

     9     there sufficient disclosure in the specification to support

    10     now that breadth?     That's what we believe she should be

    11     entitled to testify about.

    12                   In the prosecution history, the patentee also

    13     distinguished what the prior art was which did not have a

    14     distribution unit.      In order to get their invention, the car

    15     path was cited.

    16                   THE COURT:    Yeah.    So as I told Mr. Pacelli, I

    17     wasn't looking at this in so much as a summary judgment

    18     argument, but I'm pretty sure that the written description

    19     argument, what's in the prosecution history is irrelevant.

    20                   MR. RETSKY:    Okay.    Let me just cut to the chase

    21     here because I think that's kind of what you've been asking

    22     for all afternoon.

    23                   Ms. Quigley's opinions are directed to this.

    24     The inventors did not possess an intelligent device that

    25     transmits to and receives from a cable network, okay,
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 97 of 117 PageID #: 28073
                                                                           97


     1     without the presence of an intervening distribution unit.

     2                    Ms. Quigley, as a person of skill in the art,

     3     wants to testify that here's what a person of ordinary skill

     4     in the art would, in fact, understand based on this

     5     disclosure.    And there's a gap.      That's the point.

     6                    The wideband signal distribution systems as

     7     controlled as construed is broad enough to encompass cable

     8     networks.     That's what the plaintiff is trying to do here

     9     based on that construction that they have.          But cable

    10     networks, they have specific properties that are nowhere

    11     disclosed in the disclosure of the patent.

    12                    So a person of ordinary skill in the art, in

    13     other words, would read that disclosure and not come to the

    14     conclusion that it supports a scope as broad as connecting

    15     directly to the cable networks.        That's the point of her

    16     testimony.    She's a person of ordinary skill in the art.          We

    17     believe she should be entitled to tell the jury.

    18                    THE COURT:   Well, I have a lot of doubts about

    19     this sort of testimony because it seems like it's basically

    20     comparing the written description with the accused products

    21     which I also don't think is something you do on written

    22     description.     You know, I had understood the argument to be

    23     that, yes, broad claim scope, the patent teaches

    24     distribution units.      It says typical.     That's where you get

    25     the broad construction.      It doesn't say anything else.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 98 of 117 PageID #: 28074
                                                                           98


     1                   And so there's some line of cases or some cases

     2     somewhere that kind of say if you're going to -- you know,

     3     I'm simplifying here -- two ways to do something, and the

     4     only way you say is way A, but you give no description on

     5     way B, then you have a written description problem.

     6                   MR. RETSKY:    Right.

     7                   THE COURT:    And so the issue here, I think, or

     8     thought was the references to distribution units that, you

     9     know, somehow or another, you were then trying to tie that

    10     within -- that no other way to do this is shown, so a POSITA

    11     reading the specification would say, gee, there's no other

    12     description of how to do this; and therefore, it's invalid.

    13                   I mean, isn't that what you're trying to do

    14     here?

    15                   MR. RETSKY:      Yeah. Let me unpack that a little

    16     bit because I think there's two issues in there.           And I

    17     think the case that they're arguing is the Inline case.

    18                   THE COURT:    Right.

    19                   MR. RETSKY:    Okay.

    20                   THE COURT:    That's from this district; right?

    21                   MR. RETSKY:    Right.    So I think we have maybe

    22     confused the issue a little bit.        The plaintiff wants to say

    23     that what we're trying to argue is that the written

    24     description doesn't disclose the accused products, but

    25     that's not our argument.       Okay.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 99 of 117 PageID #: 28075
                                                                           99


     1                   What we're saying is we know what the written

     2     description is.     It's the patent.     It's on paper.     We don't

     3     know until we're in front of you what the scope of the

     4     claims is going to be ruled to be.        So we have a Markman

     5     hearing in front of a District Court judge, and the Court

     6     tells us, based on the specification, I'm not looking at

     7     that so much.     But on the claims, this is the breadth of the

     8     claims.

     9                   THE COURT:    Right.

    10                   MR. RETSKY:    You'll see arguments from both

    11     sides.    You decide.    The Markman said that.      The Supreme

    12     Court said, You get to decide the scope of the claims.

    13                   THE COURT:    Right.

    14                   MR. RETSKY:    Okay.    Now, going back, what we're

    15     saying is, uh-oh, the scope doesn't match the disclosure.

    16                   THE COURT:    Right.

    17                   MR. RETSKY:    And all Quigley is trying to do is

    18     point out the differences, and why a person of ordinary

    19     skill in the art in her position reading that disclosure

    20     would not know how to connect directly to a cable network,

    21     which is how they're trying to read the claims, without the

    22     presence of a distribution unit.

    23                   There isn't disclosure that supports the absence

    24     of a distribution unit.      That's kind of related to our 112

    25     motion for summary judgment.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 100 of 117 PageID #: 28076
                                                                           100


      1                   So let me get to the other issue.        This relates

      2     to just the '565 and '679 patents, a little more subtle of

      3     an issue.    The issue, as Mr. Pacelli kind of explained it,

      4     the focus is on receiving, okay, that's in the claims.           This

      5     part doesn't relate to '822, because as Mr. Pacelli said,

      6     the '822 patent claims have receiving in the claim language,

      7     but the other two patents don't.

      8                   And what -- in real short terms without --

      9     trying to cut to the chase here as quickly as possible,

     10     they -- well, let me do this.       The disclosure that is in the

     11     patents is right here, and it discloses a detecter, a

     12     channel detecter.

     13                   Now, that's not receiving.      And what Ms. Quigley

     14     includes in her reports is why isn't that detecting

     15     different than receiving?      And she goes into a lot of detail

     16     on why simply having a channel detecter does not satisfy

     17     receiving, and they don't show any other way other than the

     18     detecting.    She talks, for example, about carrier sends

     19     versus receiving, and that's the point on the detecter.

     20                   THE COURT:    So just going back to the last

     21     diagram, there she's saying the channel detecter doesn't

     22     receive channel in use information?

     23                   MR. RETSKY:    It detects a signal.      This is kind

     24     of wrapped up in the address question that you were just

     25     talking about with my co-counsel.        It's designed to detect
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 101 of 117 PageID #: 28077
                                                                           101


      1     whether a wire is hot or not.       If there's something on it,

      2     you can detect it and know, yeah, there's information on

      3     there, but that's all it does is detect.         It's --

      4                    THE COURT:    But before it can detect, doesn't it

      5     have to receive a signal?

      6                    MR. RETSKY:    It does receive it.    It does

      7     receive it, and it receives it here at the distribution unit

      8     as it's shown, and the signal comes in.         It's split.

      9                    Some of it goes off to the TV which is not part

     10     of this case.     The other part of it, the channel detecter

     11     detects is there information on that wire.         It doesn't know

     12     what the information is.

     13                    So our point is, okay, the '822 patent has

     14     received in it.     The other two patents don't.

     15                    THE COURT:    But just to go back there, if you

     16     don't mind, for a second, just remind me:         What is it that

     17     is being received for what you say there is no written

     18     description?

     19                    MR. RETSKY:    So it's receiving channel in use

     20     information.    That's the whole point here.

     21                    THE COURT:    And what you're saying is a signal

     22     going through the channel detector has channel in use

     23     information.    The channel detecter just doesn't read it.

     24     It's just saying hot, or I don't know what it's saying.

     25                    But why isn't it literally receiving it if the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 102 of 117 PageID #: 28078
                                                                           102


      1     signal is coming into it from the RF splitter?

      2                    MR. RETSKY:    And if you take that approach,

      3     that's fine.    The other two patents don't even have the

      4     receiver in them, so there's no way of knowing.          The claims

      5     are so broad, the channel in use information can come from

      6     anywhere.

      7                    But the written description doesn't tell you how

      8     to do that.    All it shows you is this detecter which maybe

      9     arguably is enough to satisfy receives.         We might disagree

     10     on that.    That's claim 1, and that's the '822 patent, and

     11     we're not focusing on that.

     12                    But for the '679 and the '565, there's not even

     13     received in the claims.       So how do you get the channel in

     14     use information?     There's no teaching on how to do that.

     15     It's not part of the patent disclosure.

     16                    THE COURT:    All right.    Do you have anything

     17     more?

     18                    MR. RETSKY:    No.

     19                    THE COURT:    All right.    Thank you, Mr. Retsky.

     20                    MR. RETSKY:    Thank you.

     21                    MR. PACELLI: Let me start going to channel in

     22     use information.     Let me start with this one.

     23                    THE COURT:    Okay.

     24                    MR. PACELLI:    This is something that came

     25     from -- it's a different Gentry Gallery type of theory --
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 103 of 117 PageID #: 28079
                                                                           103


      1                   THE COURT:    Okay.

      2                   MR. PACELLI:    -- where the preferred embodiment

      3     uses a RF channel detecter, and now defendants are arguing

      4     that without reciting a particular way of obtaining that

      5     channel in use information in the claims that don't require

      6     any receiving or any -- that don't further limit channel in

      7     use information, there is allegedly no written description.

      8                   It's not clear what's this essential element,

      9     however you want to call it, Your Honor, that's missing, but

     10     there's certainly nothing in the specification that

     11     indicates that this generating is so key to the invention

     12     that the claims are invalid because they don't recite it.

     13                   And the law is clear, and we cited, I think the

     14     ScriptPro case in our brief that says that inventors are

     15     free -- unless something in the specification contradicts

     16     it, they're free to pick whatever limitations they want to

     17     include in the claim.      In this case, the '565 and the '679

     18     simply recite channel in use information.         '822 recites

     19     receiving, but that's -- defendants are not arguing written

     20     description under this argument for the '822.

     21                   And again, here the inventors were perfectly

     22     free to claim other aspects.        Those are long claims, by the

     23     way, Your Honor.     They recite many other limitations.        They

     24     just don't recite the detecting step.

     25                   If I can go back to -- okay.       Counsel challenged
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 104 of 117 PageID #: 28080
                                                                           104


      1     us to find a single disclosure in the specification that

      2     supports the one channel in use information supports -- it's

      3     supported.    Now, as Your Honor knows, there's no requirement

      4     that the specification uses the same exact words of the

      5     claims.

      6                   THE COURT:    This is the famous Latin in --

      7                   MR. PACELLI:    Exactly.    Now, but the main

      8     problem, before we get to that, is that defendants are

      9     basing their argument on a misunderstanding of the claim

     10     language.

     11                   For example, here they're saying that channel in

     12     use information identifies which channels have information

     13     addressed to one of the intelligent devices, addressable

     14     devices.    That is incorrect.     That is not the claimed

     15     device.

     16                   Let me put the claim up, and then I'll try to be

     17     brief in explaining how that's supported by the

     18     specification which was a whole other motion that I

     19     understand Your Honor doesn't really want to hear about

     20     given the late hour.     So --

     21                   THE COURT:    Actually I wouldn't want to hear

     22     about it if it was not a late hour.

     23                   MR. PACELLI:    So I'll keep it very brief.         The

     24     claim recites at least one addressable device.          This is

     25     claim 12 of the '679.      The '822 has similar limitations.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 105 of 117 PageID #: 28081
                                                                           105


      1                   That's a set of one or more addressable devices.

      2     The same limitation is repeated twice.        At least one

      3     addressable device which means the set or one or more.           The

      4     claim never calls out any one individual addressable device.

      5     The claim does not require the channel in use information to

      6     provide an address to reach one of these addressable

      7     devices.   It always calls out the set as a whole.

      8                   What we call the collective, and I have to

      9     explain that word.     Here the claim requires channel in use

     10     information to identify channels.

     11                   Now, next slide.     Okay, here.    This is Figure 5.

     12     It's just one of the embodiments.        It's a representative

     13     embodiment.

     14                   What the claimed intelligent device does for the

     15     '679 and '822 patents is provide the path from the element

     16     38, which is the network connection on the right, to the

     17     collective addressable devices on the left-hand side.           It's

     18     the big red oval that represents the set of devices.           That's

     19     the one or more addressable devices attached to the

     20     intelligent device.

     21                   We use the word collective simply to mean set.

     22     That's a set of intelligent -- of addressable devices which

     23     are attached to the intelligent device where it is to the

     24     left of the intelligent device.       So we never said that

     25     collective means as -- there was some confusion in
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 106 of 117 PageID #: 28082
                                                                           106


      1     defendants' reply brief.      They understood collective to mean

      2     the universe of all addressable devices whether or not they

      3     are attached to the claimed intelligent device.

      4                   That is not what we meant.      That's not correct,

      5     Your Honor.    By collective we mean the set or at least one

      6     addressable device.

      7                   Now, how to deliver data to one of the

      8     addressable devices is not claimed.        The claims -- the

      9     asserted claims never call out any one addressable device.

     10     They just don't require an address.

     11                   I have -- maybe I can find one slide that shows

     12     how the claims support it.      Here.    On the left you see a

     13     blowup of the preferred embodiment.

     14                   I don't want to take 20 minutes of Your Honor's

     15     time to explain how it works, but just in a nutshell, let's

     16     compare the claim to the preferred embodiment of Figure 5.

     17     This is the demodulator unit 220, and that's explained in

     18     our briefs.

     19                   There is a combiner.      First combiner, element

     20     212.   There are three other elements here.        The DSP 420

     21     which is kind of the brains of the system.         You have an RF

     22     system channel detector which updates DSP with which

     23     channels are bringing information in intended for the

     24     addressable devices.     Addressed to the addressable devices.

     25                   And finally, there is element 14 which is a
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 107 of 117 PageID #: 28083
                                                                           107


      1     bandpass filter.     As the name suggests, that's a filter that

      2     lets some channels pass through and blocks others.          It's a

      3     gate.    So when the gate opens, when the channel using

      4     information identifies certain channels that contain

      5     information addressed to the addressable devices, as a

      6     whole, as a set, then the gate opens, and that's what the

      7     claim requires.     The demodulator unit and combiner are

      8     reached by the channels by certain channels only when the

      9     channel in use information, which is in the brink of DSP

     10     420, identifies those channels as containing information on

     11     at least one addressable device.       And that's how it works.

     12                   I hope I kept it short enough, Your Honor.

     13                   THE COURT:    Okay.

     14                   MR. PACELLI:    Very quickly on the channel in use

     15     information issue, counsel pointed to alleged contradictions

     16     between invalidity, and sorry, different invalidity

     17     positions under 102, 103 and 112.        I don't remember that in

     18     the briefing, but at best it would be fodder for cross, Your

     19     Honor.

     20                   THE COURT:    Okay.

     21                   MR. PACELLI:    And I'm talking about the

     22     defendants' written description motion.         I'm not talking

     23     about our counter written description motion.

     24                   Now, regarding the -- can we switch to the other

     25     presentation?     And the reason why I'm pointing out that the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 108 of 117 PageID #: 28084
                                                                           108


      1     difference between the two summary judgment motions and

      2     written description is that our motion is based on

      3     Ms. Quigley not having applied the correct claim language so

      4     that there is a legal -- a full legal nature that goes

      5     beyond any disagreements between the -- if I can get this to

      6     work.

      7                    Okay.    Now, on the distribution unit argument,

      8     counsel mentioned the Liebel-Flarsheim argument case.           If I

      9     recall correctly, that's an enablement case.

     10                    THE COURT:    Yeah, it did say enablement, but

     11     it's the same idea.

     12                    MR. PACELLI:    Yeah, so looking at that case, the

     13     case was -- the reason why I'm pointing it out was that in

     14     the case, there was testimony, if I recall correctly, from

     15     plaintiff that they could not make the device at the time of

     16     the invention without the claim limitation.         That was a

     17     unique fact that went to enablement.        That's why there was

     18     an enablement issue, Your Honor.

     19                    So likewise, let me go -- see if I can go to --

     20     sorry.   Still remaining on enablement, if I can get to the

     21     right slide.    Slide 28.     Twenty-nine actually.

     22                    So again, counsel has mentioned all these

     23     features, you know, this information on master slave, and so

     24     on and so forth.       These -- as Your Honor observed, these are

     25     features of the accused products.        They're not claim
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 109 of 117 PageID #: 28085
                                                                           109


      1     limitations.    And it's important to note, since we're

      2     talking about enablement, that these were really opinions --

      3                    THE COURT:   Aren't we talking about written

      4     description?

      5                    MR. PACELLI:   Sorry?

      6                    THE COURT:   Aren't we talking about written

      7     description?

      8                    MR. PACELLI:   No, because we're mentioning

      9     enablement in reference to the Liebel-Flarsheim case.

     10                    THE COURT:   Okay.

     11                    MR. PACELLI:   These were really opinions related

     12     to enablement.    And finally, counsel distinguished the

     13     Inline case.    I would refer Your Honor to the Hologic case

     14     which we also cite in our brief, and it stands for             the --

     15                    THE COURT:   All right.    So I think we need to

     16     end, Mr. Pacelli.      Thank you.   Why don't you have a seat.

     17                    We're just going to take a very short break.

     18     Then I'll come back.     Maybe I'll rule on a couple of these

     19     things, maybe I won't.      And we'll figure out what to do

     20     about plaintiff's damages expert, but we won't be much

     21     longer.

     22                    Okay.   So we'll just be briefly in recess.

     23                    THE CLERK:   All rise.

     24                    (Recess was taken.)

     25                    THE COURT:   All rise.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 110 of 117 PageID #: 28086
                                                                           110


      1                   MR. PADMANABHAN:     Your Honor, do I win by

      2     default?

      3                   THE COURT:    No, but we'll wait.     Do you have one

      4     of these?

      5                   MR. PADMANABHAN:     I do, Your Honor.

      6                   THE COURT:    Because I think we got -- actually,

      7     I don't know who's -- no.      Defendants, I've got yours.

      8     Actually, I've got yours.      It's the plaintiffs that I don't

      9     have.

     10                   Do you all have a binder of slides?

     11                   THE REPORTER:    I have an extra one.

     12                   MR. WHITMAN:    Yes.

     13                   THE COURT:    All right.    In terms of the

     14     defendants' motion on plaintiff's damages expert, Mr. Teece,

     15     one of the things that I'm curious is:        Are the inventions

     16     in the three patents at issue, are they different inventions

     17     in the three patents?

     18                   MR. DeVINCENZO:     Your Honor, they cover the same

     19     server and the non-infringing alternatives are identical for

     20     each one.

     21                   THE COURT:    All right.    But my question is:     Are

     22     they the same invention?

     23                   MR. DeVINCENZO:     Well, they cover the same

     24     intelligent -- the same things pretty much.         I mean, the

     25     same server software is how I would say it.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 111 of 117 PageID #: 28087
                                                                           111


      1                   THE COURT:    Well, okay.    So one of the questions

      2     I have is whether, you know, given the Federal Circuit's

      3     decisions in the not too distant past about you're supposed

      4     to be measuring the footprint of the patent, and they seem

      5     to be directed, at least a little bit, to different things,

      6     whether you can say that they all have the exact same

      7     footprint which is what your damages expert seems to say.

      8                   And in regards to what your damages expert had

      9     to say, I wasn't too concerned about his use of industry

     10     data.   But what I wanted to do is basically schedule a time

     11     for him to come and testify so that I can sort of make sure

     12     that I'm satisfied about his apportionment, and that he's

     13     properly measuring the scope of the invention and not

     14     something broader.     So we're not going to be able to figure

     15     out that date today, but my staff will be in touch.

     16                   I would imagine approximately a half hour for

     17     direct and a half hour for cross of this thing.          And it's

     18     possible, though, because I think sometime in January we

     19     have some, I guess, trial conference, the thing where I'm

     20     supposed to decide consolidation.        Possibly, if he's

     21     available then, that would be a good time to do it.           But you

     22     can, you know, think about it.

     23                   But I'm not really interested in hearing from

     24     him about the industry data.       I'm interested in hearing from

     25     him about the apportionment issues.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 112 of 117 PageID #: 28088
                                                                           112


      1                   So in terms of the other things that I've heard

      2     today or haven't heard -- by the way, you all can sit down.

      3     Sorry about that.

      4                   The motion of defendants for summary judgment

      5     and no infringement of the ChanBond patents, I think there's

      6     a disputed material fact about whether or not the infringing

      7     or the accused infringing products meet the when limitation.

      8     I thought that the toll road example when you have a car in

      9     the lane, and they skip that, that seemed to me to be

     10     arguably meeting the when limitation.

     11                   In terms of the combiner, I'm not convinced that

     12     the plaintiffs have no evidence that the defendants meet the

     13     combiner limitation.     So I'm going to deny the motion for

     14     summary judgment of no infringement of the ChanBond patents.

     15                   For the motion for summary judgment of

     16     invalidity based on attorney argument and the case that I

     17     guess you all are calling the University of Rochester case,

     18     I think that's a fairly unique situation and -- oh, yeah,

     19     University of Rochester vs. G.D. Searle.         Yeah, I thought

     20     the Searle patent that proves that it has a lack of written

     21     description, I thought that was a pretty unique situation.

     22                   I do understand I've been cited another case,

     23     but from reading it, I was certainly not convinced that the

     24     defendants had proven by clear and convincing evidence that

     25     I should grant that motion.       So I'm going to deny it.
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 113 of 117 PageID #: 28089
                                                                           113


      1                    In terms of what I've just heard about

      2     Ms. Quigley and the written description opinion she has, I'm

      3     going to take that under advisement.        You know, I read the

      4     briefs looking at different things and what you've been

      5     arguing about today, so I need to take that under

      6     advisement.

      7                    And in terms of the plaintiff's motion about the

      8     defendants' damages expert, I'm going to take that under

      9     advisement because I want to see what Judge Gilstrap said in

     10     Smartflash and maybe think about that.        But my opinions

     11     going into this argument, which haven't for the most part

     12     changed during the course of the argument, is that what

     13     happened in 2001 when the inventors were trying to do a

     14     start-up company and get investments in their company to try

     15     to make a product, and they didn't have the patents that are

     16     at issue in this case.      I just think there's no

     17     comparability there that gives it any weight, and that

     18     there's been no showing of any comparability.

     19                    You know, we're not talking about patent

     20     licenses.     We're not talking about licenses.      We're not

     21     talking about selling a company that has patents at issue

     22     here, so I think that's going to be out.

     23                    You know, my impression of what I've called the

     24     litigation funding arguments that are the most recent in

     25     time is that that's extremely remote from actually valuing
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 114 of 117 PageID #: 28090
                                                                           114


      1     the patents.    You know, one most directly evaluates, and I

      2     think it's basically done by lawyers and people who think

      3     they have some knowledge of the legal system is they're

      4     evaluating litigation.      And to the extent that that puts a

      5     value on a company, it puts a value on the litigation which

      6     is at least one and maybe two steps removed from what the

      7     patents are actually worth.

      8                    So you know, as it seems to be the case,

      9     everyone agrees if something is an offer to sell close

     10     enough to the right time period, that is, at a minimum, a

     11     relevant data point.     I'm not entirely sure whether that's

     12     enough by itself to come up with some market approach.           I'd

     13     be kind of inclined to think that even if that supplies a

     14     value for a market approach, that I'd be inclined to exclude

     15     it under Rule 403 because defendants don't have any great

     16     need of the market approach considering they have two other

     17     approaches.    And there's a Third Circuit case which might be

     18     called United States vs. Driggs that says one of the things

     19     you take into account in Rule 403 balancing is how much the

     20     party that wants it, wants something, needs it.

     21                    The second thing is that I think to the extent

     22     that the offers to sell are actually combined with responses

     23     from the marketplace, I think that's incredibly prejudicial

     24     given that there's going to be, at least the suggestion,

     25     even if it's never expressly stated by defendants, that the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 115 of 117 PageID #: 28091
                                                                           115


      1     response to the marketplace, you know, essentially showed

      2     that it's going to be used on infringement.

      3                   And the point that defendants really want or

      4     should really want out of that which is the offers to sell,

      5     if it's good enough for a market opinion, it's also going to

      6     be good enough for me to let it into evidence.          And so I

      7     think to the extent that there is an offer to sell, that's a

      8     kind of check on the reasonableness of the damages opinions

      9     being offered by plaintiff's damages expert that seems to be

     10     very relevant.    So that's what I'm thinking about that.

     11                   But as I said, I'm going to look at Smartflash

     12     and perhaps just think about this.        On that issue, do the

     13     defendants want to have any time to cite to me any cases

     14     other than Smartflash in connection with this market

     15     approach, or is it the case that if I look at Smartflash,

     16     Judge Gilstrap will have cited all of the other relevant

     17     cases, and so, therefore, I don't need anything more from

     18     you?    Or are you there's no point in you giving me anything

     19     more?

     20                   MR. ENZMINGER:    If we can have just two days, we

     21     can give you additional citations.

     22                   THE COURT:    All right.    So two days, that's the

     23     Wednesday before what's considered to be a holiday.           I'm

     24     already getting a lot of push back in other cases, people

     25     aren't working that day, but that's all right for you?
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 116 of 117 PageID #: 28092
                                                                           116


      1                   MR. ENZMINGER:    That's all right.

      2                   THE COURT:    Okay.   All right.    Well, if you just

      3     want to send me a letter with any citations.         And to the

      4     extent that there's citations that kind of cover the same

      5     sort of stuff as you're advocating here, you know, don't

      6     necessarily do it by the highest court first.          Just do it by

      7     the most relevant case first --

      8                   MR. ENZMINGER:    Okay.

      9                   THE COURT:    -- just in case.     Because if I start

     10     reading and I say, well, that's not a relevant case, and I'm

     11     probably not going to read the rest of it.

     12                   MR. ENZMINGER:    Understood.

     13                   THE COURT:    So, okay.    Is there anything else to

     14     discuss right now?

     15                   MR. WHITMAN:    I don't believe so, Your Honor.

     16                   MR. ENZMINGER:    No, not from our perspective.

     17                   THE COURT:    All right.    Well, thank you for your

     18     patience in the late start that we got.         I have found the

     19     arguments, for the most part, to be helpful, and I

     20     appreciate that.

     21                   All right.    We'll be in recess.

     22                   THE CLERK:    All rise.

     23                   (Court was recessed at 6:35 p.m.)

     24                   I hereby certify the foregoing is a true and

     25     accurate transcript from my stenographic notes in the
Case 1:15-cv-00842-RGA Document 471 Filed 12/02/19 Page 117 of 117 PageID #: 28093
                                                                           117


      1     proceeding.

      2                         /s/ Heather M. Triozzi
                                Official Merit Reporter
      3                         U.S. District Court

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
